Exhibit 10.1

 



EXECUTION VERSION

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
AGREEMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH
THREE ASTERISKS (***), HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 



 





 



 



 

CREDIT AGREEMENT

 

among

 

Response genetics, inc.,

as Borrower,

 

SWK FUNDING LLC,
as Agent, Sole Lead Arranger and Sole Bookrunner,

 

and

 

the financial institutions party hereto from time to time as Lenders

 

Dated as of July 30, 2014

 



 

 



 



 

 

 

 

Table of Contents

 

        Page           Section 1   Definitions; Interpretation   1 1.1  
Definitions   1 1.2   Interpretation   14           Section 2   Credit Facility
  15 2.1   Term Loan Commitments   15 2.2   Loan Procedures   15     2.2.1
Initial Advance   15     2.2.2 Subsequent Term Loan   15 2.3   Commitments
Several   15 2.4   Indebtedness Absolute; No Offset; Waiver   16 2.5   Loan
Accounting   16     2.5.1 Recordkeeping   16     2.5.2 Notes   16 2.6   Payment
of Interest   17     2.6.1 Interest Rates   17     2.6.2 Payments of Interest
and Principal   17 2.7   Fees   17 2.8   Prepayment   18     2.8.1 Mandatory
Prepayment   18     2.8.2 Voluntary Prepayment   18 2.9   Repayment of Term Loan
  18     2.9.1 Revenue-Based Payment   18     2.9.2 Principal   20 2.10  
Payment   20     2.10.1 Making of Payments   20     2.10.2 Application of
Payments and Proceeds   20     2.10.3 Set-off   21     2.10.4 Proration of
Payments   21           Section 3   Yield Protection   21 3.1   Taxes   21 3.2  
Increased Cost   23 3.3   [Reserved]   25 3.4   Manner of Funding; Alternate
Funding Offices   25 3.5   Conclusiveness of Statements; Survival   25          
Section 4   Conditions Precedent   25 4.1   Prior Debt   25 4.2   Delivery of
Loan Documents   25 4.3   Fees   27 4.4   Warrants   27 4.5   Representations,
Warranties,  Defaults   27 4.6   Diligence   27 4.7   Corporate Matters   27 4.8
  No Felonies or Indictable Offenses   27 4.9   No Material Adverse Effect   27

  

- i -

 

  

Section 5   Representations and Warranties   28 5.1   Organization   28 5.2  
Authorization; No Conflict   28 5.3   Validity; Binding Nature   28 5.4  
Financial Condition   28 5.5   No Material Adverse Change   29 5.6   Litigation
  29 5.7   Ownership of Properties; Liens   29 5.8   Capitalization   29 5.9  
Pension Plans   29 5.10   Investment Company Act   29 5.11   No Default   29
5.12   Margin Stock   29 5.13   Taxes   30 5.14   Solvency   30 5.15  
Environmental Matters   30 5.16   Insurance   30 5.17   Information   30 5.18  
Intellectual Property; Products and Laboratory Services   31 5.19   [Reserved]  
31 5.20   Labor Matters   31 5.21   Material Contracts   32 5.22   Compliance
with Laws; Health Care Laws   32 5.23   Existing Indebtedness; Investments,
Guarantees and Certain Contracts   33 5.24   Affiliated Agreements   33 5.25  
Names; Locations of Offices, Records and Collateral; Deposit Accounts   34 5.26
  Non-Subordination   34 5.27   Broker’s or Finder’s Commissions   34 5.28  
Anti-Terrorism; OFAC   34 5.29   Security Interest   35 5.30   Survival   35    
      Section 6   Affirmative Covenants   35 6.1   Information   35     6.1.1
Annual Report   35     6.1.2 Interim Reports   36     6.1.3 Revenue-Based
Payment Reconciliation   36     6.1.4 Compliance Certificate   36     6.1.5
Reports to Governmental Authorities and Shareholders   36     6.1.6 Notice of
Default; Litigation; ERISA Matters   36     6.1.7 Management Report   37    
6.1.8 Projections   37     6.1.9 Updated Schedules to Guarantee and Collateral
Agreement   38     6.1.10 Other Information   38 6.2   Books; Records;
Inspections   38 6.3   Conduct of Business; Maintenance of Property; Insurance  
38 6.4   Compliance with Laws; Payment of Taxes and Liabilities   40 6.5  
Maintenance of Existence   40 6.6   Employee Benefit Plans   40 6.7  
Environmental Matters   40 6.8   Further Assurances   41

  

- ii -

 

  

6.9   Compliance with Health Care Laws   41 6.10   Cure of Violations   42 6.11
  Corporate Compliance Program   42 6.12   Payment of Debt   42 6.13   Deposit
Accounts   43 6.14   Collateral Access Agreement   43 6.15   Insurance
Certificates   43 6.16   Foreign Good Standing Certificates   43          
Section 7   Negative Covenants   43 7.1   Debt   43 7.2   Liens   44 7.3  
Dividends; Redemption of Equity Interests   46 7.4   Mergers; Consolidations;
Asset Sales   46 7.5   Modification of Organizational Documents   46 7.6   Use
of Proceeds   47 7.7   Transactions with Affiliates   47 7.8   Inconsistent
Agreements   47 7.9   Business Activities   47 7.10   Investments   48 7.11  
Restriction of Amendments to Certain Documents   49 7.12   Fiscal Year   49 7.13
  Financial Covenants   49     7.13.1 Consolidated Unencumbered Liquid Assets  
49     7.13.2 Minimum Aggregate Revenue   49 7.14   Deposit Accounts   49 7.15  
Subsidiaries   50 7.16   Regulatory Matters   50 7.17   Name; Permits;
Dissolution; Insurance Policies; Disposition of Collateral; Taxes; Trade Names  
50 7.18   Truth of Statements   51           Section 8   Events of Default;
Remedies   51 8.1   Events of Default   51     8.1.1 Non-Payment of Credit   51
    8.1.2 Default Under Other Debt   51     8.1.3 Bankruptcy; Insolvency   51  
  8.1.4 Non-Compliance with Loan Documents   52     8.1.5 Representations;
Warranties   52     8.1.6 Pension Plans   52     8.1.7 Judgments   52     8.1.8
Invalidity of Loan Documents or Liens   53     8.1.9 Invalidity of Subordination
Provisions   53     8.1.10 Change of Control   53     8.1.11 Certificate
Withdrawals, Adverse Test or Audit Results, and Other Matters   53 8.2  
Remedies   54           Section 9   Agent.   54 9.1   Appointment; Authorization
  54 9.2   Delegation of Duties   55

  

- iii -

 

  

9.3   Limited Liability   55 9.4   Reliance   55 9.5   Notice of Default   55
9.6   Credit Decision   56 9.7   Indemnification   56 9.8   Agent Individually  
56 9.9   Successor Agent   57 9.10   Collateral and Guarantee Matters   57 9.11
  SVB Indebtedness Intercreditor Agreement   58 9.12   Actions in Concert   58  
        Section 10   Miscellaneous   58 10.1   Waiver; Amendments   58 10.2  
Notices   59 10.3   Computations   59 10.4   Costs; Expenses   60 10.5  
Indemnification by Borrower   60 10.6   Marshaling; Payments Set Aside   61 10.7
  Nonliability of Lenders   61 10.8   Assignments; Participations   61    
10.8.1 Assignments   61 10.9   Participations   63 10.10   Confidentiality   63
10.11   Captions   64 10.12   Nature of Remedies   64 10.13   Counterparts   64
10.14   Severability   64 10.15   Entire Agreement   65 10.16   Successors;
Assigns   65 10.17   Governing Law   65 10.18   Forum Selection; Consent to
Jurisdiction   65 10.19   Waiver of Jury Trial   65 10.20   Patriot Act   66

  

- iv -

 

 

Annexes       Annex I Commitments and Pro Rata Term Loan Shares Annex II
Addresses     Exhibits       Exhibit A Form of Assignment Agreement Exhibit B
Form of Compliance Certificate Exhibit C Form of Note Exhibit D Form of
Subsequent Term Loan Warrant     Schedules       Schedule 1.1 Pending
Acquisitions as of the Closing Date Schedule 4.1 Prior Debt Schedule 5.1
Jurisdictions of Qualification Schedule 5.6 Litigation Schedule 5.7 Ownership of
Properties; Liens Schedule 5.8 Capitalization Schedule 5.16 Insurance Schedule
5.18(a) Borrower’s Registered Intellectual Property Schedule 5.18(b) Products
and Required Permits Schedule 5.21 Material Contracts Schedule 5.25A Names
Schedule 5.25B Offices Schedule 5.26 Permitted Liens Schedule 5.27 Broker’s
Commissions Schedule 7.1 Existing Debt Schedule 7.2 Existing Liens Schedule 7.7
Transactions with Affiliates Schedule 7.10 Existing Investments Schedule 7.11
Restricted Material Contracts Schedule 7.14 Deposit Accounts

  

- v -

 

 

CREDIT AGREEMENT

 

This Credit Agreement (as may be amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of July 30, 2014 (the
“Closing Date”), among Response Genetics, Inc., a Delaware corporation
(“Borrower”), the financial institutions party hereto from time to time as
lenders (each a “Lender” and collectively, the “Lenders”) and SWK Funding LLC
(in its individual capacity, “SWK”), as Agent for all Lenders.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

Section 1              Definitions; Interpretation.

 

1.1          Definitions.

 

When used herein the following terms shall have the following meanings:

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line
(excluding, for purposes of Section 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 hereto), or (d) a merger or
consolidation or any other combination (other than a merger, consolidation or
combination that effects a Disposition) with another Person (other than a Person
that is already a Subsidiary).

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any employee, manager, officer or director of such Person and
(c) with respect to any Lender, any entity administered or managed by such
Lender or an Affiliate or investment advisor thereof which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. For purposes of
the definition of the term “Affiliate”, a Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither Agent nor any Lender shall be deemed an
Affiliate of Borrower or of any Subsidiary.

 

Agent means SWK in its capacity as administrative agent for all Lenders
hereunder and any successor thereto in such capacity.

 

Aggregate Revenue shall have the meaning set forth in Section 2.9.1(a).

 

Agreement has the meaning set forth in the Preamble.

 

Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.

 

- 1 -

 

 

Assignment Agreement means an agreement substantially in the form of Exhibit A.

 

Authorization shall have the meaning set forth in Section 5.22(b).

 

Borrower shall have the meaning set forth in the Preamble.

 

Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas, and, in the case of a Business Day which
relates to the calculation of LIBOR, on which dealings are carried on in the
London interbank Eurodollar market.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least “A-l” by Standard & Poor’s Ratings Group or “P-l” by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System or is a U.S. branch of a foreign
banking institution and has a combined capital and surplus and undivided profits
of not less than $500,000,000), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in
clause (c) above) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one-hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively or substantially in assets
satisfying the foregoing requirements, (f) cash, and (g) other short term liquid
investments approved in writing by Agent.

 

Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:

 

(i)       any Person acquires the direct or indirect ownership of more than ***
percent (***%) of the issued and outstanding voting Equity Interests of
Borrower; or

 

(ii)      a Key Person Event.

 

CLIA means (a) the Clinical Laboratory Improvement Act of 1967, as the same may
be amended, modified or supplemented from time to time, including without
limitation the Clinical Laboratory Improvement Amendments, 42 U.S.C. § 263a et
seq. (“CLIA 88”), and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder, or (b) any equivalent
state statute (and any and all rules or regulations promulgated from time to
time thereunder) recognized by the relevant Governmental Authority as (x) having
an “Equivalency” (as defined by CLIA) to CLIA, and (y) offering a compliance and
regulatory framework that is applicable to a Person in such state in lieu of
CLIA.

 

CMS means the Center for Medicare and Medicaid Services of the United States of
America.

 

Closing Date shall have the meaning set forth in the Preamble.

 

- 2 -

 

  

Closing Date Warrant means that certain warrant issued to SWK by Borrower on the
Closing Date.

 

Collateral has the meaning set forth in the Guarantee and Collateral Agreement.

 

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which Collateral (or any books and records) is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to any Collateral stored or otherwise located thereon.

 

Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, each Notice and Consent Agreement, any
Mortgage delivered in connection with the Loan from time to time, any Account
Control Agreement and each other agreement or instrument pursuant to or in
connection with which any Loan Party or any other Person grants a Lien in any
Collateral to Agent for the benefit of Lenders, each as amended, restated or
otherwise modified from time to time.

 

Competitor means any Person whose primary source of revenue is earned directly
from the business of acquisition, licensing, development, marketing or promotion
of healthcare products.

 

Commitment means, as to any Lender, such Lender’s Pro Rata Term Loan Share.

 

Compliance Certificate means a certificate substantially in the form of Exhibit
B.

 

Consolidated Net Income means, with respect to Borrower and its Subsidiaries,
for any period, the consolidated net income (or loss) of Borrower and its
Subsidiaries for such period, as determined under GAAP.

 

Consolidated Unencumbered Liquid Assets means any Cash Equivalent Investment
owned by Borrower and its Subsidiaries on a consolidated basis which are not the
subject of any Lien or other arrangement with any creditor to have its claim
satisfied out of the asset (or proceeds thereof) prior to the general creditors
of Borrower and such Subsidiaries other than the Lien for the benefit of Agent
and Lenders.

 

Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.

 

Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y)
twelve and one-half of one percent (12.5%).

 

- 3 -

 

 

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.

 

Controlled Substances Act means the Drug Abuse Prevention and Control Act; Title
21 of the United States Code, 13 U.S.C, as amended from time to time as amended
from time to time.

 

Copyrights shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to: (i) copyrights, rights and interests in copyrights, works protectable by
copyright, all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office or
in any similar office or agency of the United States, any State thereof or any
political subdivision thereof, or in any other country, and all research and
development relating to the foregoing; and (ii) all renewals of any of the
foregoing.

 

DEA means the Federal Drug Enforcement Administration of the United States of
America .

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), other than payment
obligations, earn-outs and similar obligations of such Person arising in
connection with an Acquisition or royalty payments or milestone payments in
connection with the acquisition of a product line or product license (e) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of such property), (f) all
reimbursement obligations, contingent or otherwise, with respect to letters of
credit (whether or not drawn), banker’s acceptances and surety bonds issued for
the account of such Person, other than obligations that relate to trade accounts
payable in the ordinary course of business, (g) all Hedging Obligations of such
Person, (h) all Contingent Obligations of such Person in respect of Debt of
others, (i) all indebtedness of any partnership of which such Person is a
general partner except to the extent such Person is not liable for such Debt,
and (j) all obligations of such Person under any synthetic lease transaction,
where such obligations are considered borrowed money indebtedness for tax
purposes but the transaction is classified as an operating lease in accordance
with GAAP.

 

“Debtor Relief Law” shall mean, collectively: (a) Title 11 of the United States
Code, 11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

 

Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

 

Default Rate means a rate per annum equal to the lesser of (i) three percent
(3%) over the Contract Rate, or (ii) the maximum rate of interest permitted to
be charged by applicable laws or regulation governing this Agreement until paid.

 

Deposit Account shall mean, individually and collectively, any bank or other
depository accounts of Borrower.

 

- 4 -

 

 

Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer (other than to any other Loan Party), but
specifically excluding any license or sublicense, (b) any loss, destruction or
damage thereof or (c) any condemnation, confiscation, requisition, seizure or
taking thereof, in each case excluding (i) any Disposition (except as set forth
in clauses (ii) and (iii) below) where the Net Cash Proceeds of any sale, lease,
assignment, transfer, condemnation, confiscation, requisition, seizure or taking
which do not in the aggregate exceed $*** in any Fiscal Year, (ii) the sale of
Inventory or Product in the ordinary course of business and (iii) any issuance
of Equity Interests by Borrower.

 

Dollar and $ mean lawful money of the United States of America.

 

Drug Application means a new drug application, an abbreviated drug application,
or a product license application for any Product, as appropriate, as those terms
are defined in the FDA Law and Regulation.

 

EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense, (ii) income tax expense (including tax accruals), (iii) depreciation
and amortization, (iv) nonrecurring cash fees, costs and expenses incurred in
connection with the Acquisitions of product licenses and product lines from a
third party, and milestone and royalty payments to any third party, in relation
to any Material Contract or any other Acquisition made prior to the date of this
Agreement, (v) non-cash expenses relating to equity-based compensation or
purchase accounting, and (vi) other non-recurring and/or non-cash expenses or
charges approved by the Agent.

 

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or any Person or property.

 

Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.

 

Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

 

Event of Default means any of the events described in Section 8.1.

 

Excluded Taxes has the meaning set forth in Section 3.1(a).

 

- 5 -

 

 

Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties (and related
contributions to be made on behalf of such employees to health and benefit
plans) plus balances for outstanding checks for compensation and such
contributions from prior periods; or (ii) constituting employee withholding
accounts and contain only funds deducted from pay otherwise due to employees for
services rendered to be applied toward the tax obligations of such Person or its
employees.

 

Exit Fee shall have the meaning set forth in Section 2.7(b).

 

Fair Valuation shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof.

 

FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.

 

FDA means the Food and Drug Administration of the United States of America.

 

FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.

 

FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.

 

Fiscal Quarter means a calendar quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

 

Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.

 

- 6 -

 

 

Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.

 

Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.

 

Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of pharmaceutical products, laboratory facilities and
services, healthcare providers, healthcare professionals, healthcare facilities,
clinical research facilities or healthcare payors, including but not limited to
(i) the federal Anti-Kickback Statute (42 U.S.C. (§1320a-7b(b)), the Stark Law
(42 U.S.C. §1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. §3729 et
seq.), TRICARE (10 U.S.C. Section 1071 et seq.), Section 1320a-7 and 1320a-7a of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statues; (ii) the Health Insurance Portability and Accountability Act of
1996 (Pub. L. No. 104-191) and the regulations promulgated thereunder, (iii)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii) CLIA, as amended, and all applicable requirements, regulations, and
guidance issued thereunder by the applicable Governmental Authority; (viii)
quality, safety and accreditation standards and requirements of all applicable
foreign and domestic federal, provincial or state laws or regulatory bodies;
(ix) all applicable licensure laws and regulations; (x) all applicable
professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors; and (xi) any and all other applicable health care laws (whether foreign
or domestic), regulations, manual provisions, policies and administrative
guidance, including those related to the corporate practice of medicine,
fee-splitting, state anti-kickback or self-referral prohibitions, each of
clauses (i) through (xi) as may be amended from time to time.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.

 

Intellectual Property shall mean all present and future:  trade secrets,
know-how and other proprietary information; Trademarks and Trademark Licenses
(as defined in the Guarantee and Collateral Agreement), internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; customer lists and customer information, the right to sue for all
past, present and future infringements of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

- 7 -

 

  

Indemnified Taxes has the meaning set forth in Section 3.1(a).

 

Intercreditor Agreement means that certain Intercreditor Agreement, dated as of
the Closing Date, by and between Agent and SVB.

 

Interest Expense means for any period the consolidated interest expense of
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Inventory has the meaning set forth in the Guarantee and Collateral Agreement.

 

Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition.

 

Investment Affiliate means any fund or investment vehicle that (a) is organized
by a Sponsor for the purpose of making equity or debt investments in one or more
companies and (b) is controlled by, or under common control with, such Sponsor.
For purposes of this definition “control” means the power to direct or cause the
direction of management and policies of a Person, whether by contract or
otherwise.

 

IP Security Agreement means the Intellectual Property Security Agreement dated
as of the Closing Date by each Loan Party signatory thereto in favor of Agent
and the Lenders.

 

IRC means the Internal Revenue Code of 1986, as amended.

 

IRS means the United States Internal Revenue Service.

 

Key Person means, individually, each Person serving as the Chief Executive
Officer of Borrower, as the Chief Financial Officer of Borrower, and as a Vice
President of Borrower.

 

Key Person Event means, unless such actions are consented to in advance in
writing by Agent, within any sixty (60) day period, fifty percent (50%) or more
of the Key Persons depart or otherwise terminate their respective employment
with Borrower, for any reason other than (i) health or family-related matters,
(ii) the death of such Key Person, or (iii) the disability of such Key Person,
unless not less than seventy-five percent (75%) of such departing Key Persons
are replaced within one-hundred eighty (180) days of the start of such sixty
(60) day period with (in each case) a person of like qualification and
experience to assume the respective responsibilities of such departing Key
Person and which has been approved in writing by Agent to assume such
responsibility and capacity of the applicable departing Key Person, which
approval by Agent shall not be unreasonably withheld or delayed.

 

Laboratory Services means services provided by Borrower or any Affiliate of
Borrower to un-Affiliated Persons, including without limitation any sales,
services, laboratory analysis, testing, consulting, or any other
healthcare-related services.

 

Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.

  

- 8 -

 



 

Lenders has the meaning set forth in the Preamble.

  

LIBOR Rate means a fluctuating rate per annum equal to the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), as the offered rate for loans in Dollars for a
three (3) month period, rounded upwards, if necessary, to the nearest 1/8 of 1%.
The rate is set by the ICE Benchmark Administration as of 11:00 a.m. (London
time) as determined two (2) Business Days prior to each Payment Date, and
effective on the Payment Date immediately following such determination date. If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Agent) no longer reports the LIBOR Rate or Agent determines
in good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR-BBA (ICE) no longer exists or accurately reflects
the rate available to Agent in the London Interbank Market, Agent may select a
replacement index that approximates as near as possible such prior index.
Notwithstanding the foregoing, in no event shall the “LIBOR Rate” ever be less
than one percent (1%) per annum at any time.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Intercreditor Agreement, the
Collateral Documents and all documents, instruments and agreements delivered in
connection with the foregoing.

 

Loan Party means Borrower and each of its Subsidiaries.

 

Loan or Loans means, individually and collectively the Term Loans and any other
advances made by Agent and Lenders in accordance with the Loan Documents.

 

Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.

 

Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of its payment Obligations under
any Loan Document or (c) a material and adverse effect upon any material portion
of the Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any material Loan
Document. For the avoidance of doubt, the investigation, inspection,
examination, audit or view of the operations of any Loan Party in the ordinary
course of business by any Governmental Authority, changes in general local,
domestic, foreign, or international economic conditions, changes affecting
generally the industries or markets in which Borrower operates, acts of war,
sabotage or terrorism, military actions or the escalation thereof, or any
changes in applicable laws or accounting rules or principles, including changes
in GAAP shall not in themselves be deemed to be a Material Adverse Effect or be
deemed to be an event that could or would reasonably be expected to result in or
have a Material Adverse Effect.

 

Material Contract has the meaning assigned in Section 5.21 hereof.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Agent a Lien on a real property interest of any Loan Party,
each as amended, restated or otherwise modified from time to time.

 

- 9 -

 

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any member of the Controlled Group may
have any liability.

 

Net Cash Proceeds means:

 

(a)       with respect to any Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance and by way
of deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Disposition net of (i) the reasonable direct costs relating to such
Disposition (including sales commissions and legal, accounting and investment
banking fees, commissions and expenses), (ii) any portion of such proceeds
deposited in an escrow account pursuant to the documentation relating to such
Disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon their release from such escrow account to and receipt by the applicable
Loan Party), (iii) taxes and other governmental costs and expenses paid or
reasonably estimated by a Loan Party to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), (iv) amounts required to be applied to the repayment of any Debt
(together with any interest thereon, premium or penalty and any other amount
payable with respect thereto) secured by a Lien that has priority over the Lien,
if any, of Agent on the asset subject to such Disposition, (v) reserves for
purchase price adjustments and retained liabilities reasonably expected to be
payable by the Loan Parties in connection therewith established in accordance
with GAAP (provided that upon the final determination of the amount paid in
respect of such purchase price adjustments and retained liabilities, the actual
amount of purchase price adjustments and retained liabilities paid is less than
such reserves, the difference shall, at such time, constitute Net Cash Proceeds)
and (vi)(A) with respect to any Disposition described in clauses (a), (b) or
(c) of the definition thereof, all money actually applied within one-hundred
eighty (180) days to replace such assets to be used in the business of Borrower
and the Subsidiaries, and (B) with respect to any Disposition, all money
actually applied within one-hundred eighty (180) days to replace the assets in
question or to repair or reconstruct damaged property or property affected by
loss, destruction, damage, condemnation, confiscation, requisition, seizure or
taking; and

 

(b)       with respect to any issuance of equity securities, the aggregate cash
proceeds received by Borrower or any Subsidiary pursuant to such issuance, net
of the reasonable direct costs relating to such issuance (including reasonable
sales and underwriter’s commission, legal and accounting fees and fees to any
Governmental Authority).

 

Net Sales means the gross amount billed or invoiced by Borrower and its
Subsidiaries for Laboratory Services (including products and services ancillary
thereto) to independent customers, less deductions for (a) quantity, trade, cash
or other discounts, allowances, credits or rebates (including customer rebates)
actually allowed or taken, (b) amounts deducted, repaid or credited by reason of
rejections or returns of goods and government mandated rebates, or because of
chargebacks or retroactive price reductions, (c) charges for freight, handling,
postage, transportation, insurance and other shipping charges and (d) taxes,
tariffs, duties or other governmental charges or assessments (including any
sales, value added or similar taxes other than an income tax) levied, absorbed
or otherwise imposed on or with respect to the production, sale, transportation,
delivery or use of pharmaceutical products. A Laboratory Service shall be
considered sold and/or provided when billed out or invoiced. To the extent
applicable, components of Net Sales shall be determined in the ordinary course
of business in accordance with historical practice and using the accrual method
of accounting in accordance with GAAP. For the purposes of calculating Net
Sales, the Lenders and Agent understand and agree that Affiliates of the
Borrower shall not be regarded as independent customers.

 

- 10 -

 

 

Note means a promissory note substantially in the form of Exhibit C.

 

Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document or any other document or
instrument executed in connection herewith or therewith which are owed to any
Lender or Affiliate of a Lender, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

 

OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by Borrower or any Subsidiary, as lessee,
other than any Capital Lease.

 

Origination Fee shall have the meaning set forth in Section 2.7(a).

 

Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).

 

Patents shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to: (i) all patents, patent applications, inventions, invention disclosures
and improvements, and all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any political subdivision thereof, or in any other country, and
all research and development relating to the foregoing; and (ii) the reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
of the foregoing.

 

Payment Date means the forty-fifth (45th) day following the last calendar day of
each of the months of September, December, March, and June, commencing with
November 15, 2014.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

Permit shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

 

Permitted Liens means Liens permitted by Section 7.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

- 11 -

 

 

Prior Debt means the Debt listed on Schedule 4.1; provided that for the
avoidance of doubt, for purposes of this Agreement, the term “Prior Debt” does
not include the SVB Indebtedness or money owed pursuant to any Capital Lease
existing as of the Closing Date.

 

Pro Rata Term Loan Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which percentage represents the
aggregate percentage of the Term Loan Commitment held by such Lender, which
percentage shall be with respect to the outstanding balance of the Term Loan as
of any date of determination after the Term Loan Commitment has terminated.

 

Product means any products manufactured, sold, developed, tested or marketed by
Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 5.18(b) (as updated from time to time in
accordance with Section 6.1.2); provided, however, that if Borrower shall fail
to comply with the obligations under Section 6.1.2 to give notice to Agent and
update Schedule 5.18(b) prior to manufacturing, selling, developing, testing or
marketing any new Product, any such improperly undisclosed Product shall be
deemed to be included in this definition; and provided, further, that products
manufactured by Borrower for unaffiliated third parties shall not be deemed
“Products” hereunder.

 

Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by Borrower with
any Governmental Authority, all internet domain name registrations owned by
Borrower, and all proprietary software owned by Borrower.

 

Required Lenders means Lenders having an aggregate Pro Rata Term Loan Share in
excess of fifty percent (50%), collectively; provided that if there are only two
Lenders, then Required Lenders means both such Lenders (Lenders that are
Affiliates of one another being considered as one Lender for purposes of this
proviso).

 

Required Permit means a Permit (a) issued or required under applicable law to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under any laws applicable to the business of Borrower or any
of its Subsidiaries (including, without limitation, any Health Care Laws) or any
Drug Application (including without limitation, at any point in time, all
licenses, approvals and permits issued by the FDA, CMS, or any other applicable
Governmental Authority necessary for the testing, manufacture, marketing or sale
of any Product by any Borrower or its Subsidiary as such activities are being
conducted by Borrower or its Subsidiary with respect to such Product at such
time), and (b) issued by any Person from which Borrower or any of its
Subsidiaries have received an accreditation.

 

Responsible Officer shall mean the president, vice president or secretary of a
Person, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of a Person, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent, in form and substance acceptable to
Agent in its sole discretion.

 

Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).

 

- 12 -

 

 

Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP
with respect to the sale or provision by the Borrower and its Subsidiaries of
Laboratory Services or other healthcare-related products or services by
independent licensees of the Borrower and its Subsidiaries, including any such
payments characterized as a share of net profits, any up-front or lump sum
payments, any milestone payments, commissions, fees or any other similar
amounts, less deductions for amounts deducted, repaid or credited by reason of
adjustments to the sales upon which royalty amounts are based, regardless of the
reason for such adjustment to such sales. For the purposes of calculating
Royalties, the Lenders and Agent understand and agree that Affiliates of the
Borrower shall not be regarded as independent licensees.

 

Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent, unmatured and unliquidated liabilities); (b)
the present fair saleable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including subordinated, disputed, contingent,
unmatured and unliquidated liabilities) as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to Subsidiaries of
Borrower.

 

Subsequent Term Loan Warrant means a warrant to be issued to SWK by Borrower, in
the form attached hereto as Exhibit D, on or prior to the date of any subsequent
Term Loan made by Lenders pursuant to Section 2.2.2.

 

SVB means Silicon Valley Bank.

 

SVB Indebtedness means any Debt of Borrower (in an amount not to exceed
$2,000,000) owing to Silicon Valley Bank, pursuant to the SVB Loan Documents.

 

SVB Loan Documents means that certain Loan and Security Agreement, dated July
26, 2011, by and between Silicon Valley Bank and Borrower, and the documents,
instruments, and agreements executed in conjunction therewith, as each may be
amended prior to the Closing Date.

 

SWK has the meaning set forth in the Preamble.

 

Taxes has the meaning set forth in Section 3.1(a).

 

Term Loan Commitment means $12,000,000.

 

Term Loan Maturity Date means July 30, 2020, or such earlier date on which the
Commitments terminate pursuant to Section 8.

 

Term Loan has the meaning set forth in Section 2.1.

 

- 13 -

 

 

Trademarks shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to: (i) all of Borrower’s (or if referring to another Person, such other
Person’s) trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, other
business identifiers, all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, or in
any other country, and all research and development relating to the foregoing;
(ii) all renewals thereof; and (iii) all designs and general intangibles of a
like nature.

 

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.

 

Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

1.2         Interpretation.

 

In the case of this Agreement and each other Loan Document, (a) the meanings of
defined terms are equally applicable to the singular and plural forms of the
defined terms; (b) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (c) the term “including” is not
limiting and means “including but not limited to”; (d) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms and (g) this
Agreement and the other Loan Documents are the result of negotiations among and
have been reviewed by counsel to Agent, Borrower, Lenders and the other parties
hereto and thereto and are the products of all parties; accordingly, they shall
not be construed against Borrower, Agent or Lenders merely because of
Borrower’s, Agent’s or Lenders’ involvement in their preparation. Except where
otherwise expressly provided in the Loan Documents, in any instance where the
approval, consent or the exercise of Agent’s judgment is required, the granting
or denial of such approval or consent and the exercise of such judgment shall be
(x) within the sole and absolute discretion of Agent and/or Lenders, acting in
good faith; and (y) deemed to have been given only by a specific writing
intended for such purpose executed by Agent.



 

- 14 -

 

 

Section 2              Credit Facility.

 

2.1          Term Loan Commitments.

 

On and subject to the terms and conditions of this Agreement, each Lender,
severally and for itself alone, agrees to make a multi-draw term loan to
Borrower (each such loan, a “Term Loan”) in such Lender’s applicable Pro Rata
Term Loan Share of the Term Loan Commitment. The Commitments of Lenders to make
a Term Loan shall terminate concurrently with the making of such Term Loan on
the Closing Date. The Loan is not a revolving credit facility, and therefore,
Term Loans which are repaid or prepaid by Borrower, in whole or in part, may not
be re-borrowed.

 

2.2         Loan Procedures.

 

2.2.1       Initial Advance.

 

On the Closing Date, Lenders shall advance to Borrower an amount equal to Eight
Million Five-hundred Thousand and No/100 Dollars ($8,500,000), upon Borrower
satisfaction of the conditions to closing described in Section 4 of this
Agreement.

 

2.2.2       Subsequent Term Loan.

 

During the period beginning on the Closing Date and ending February 28, 2016, so
long as (x) no Default or Event of Default has occurred and is continuing, (y)
the Aggregate Revenue recognized by Borrower and any of its Subsidiaries during
any period of four (4) consecutive Fiscal Quarters ending prior to December 31,
2015, exceeds $***, and (z) Agent shall have received the fully-executed
Subsequent Term Loan Warrant, upon Agent’s receipt of a written request from
Borrower for a subsequent advance of the Loan, Lenders shall make (1) one
additional advance (within thirty (30) days of receipt by Agent of such written
request for advance) to Borrower in a maximum amount of Three Million
Five-Hundred Thousand and No/100 Dollars ($3,500,000).

 

2.3         Commitments Several.

 

The failure of any Lender to make the initial Term Loan on the Closing Date or
any subsequent Term Loan in accordance with Section 2.2.2 above shall not
relieve any other Lender of its obligation (if any) to make a Loan on the
applicable date, but no Lender shall be responsible for the failure of any other
Lender to make any Term Loan to be made by such other Lender.

  

- 15 -

 

 

2.4         Indebtedness Absolute; No Offset; Waiver.

 

The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, setoff, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower, shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension, satisfaction, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deductible, reduction, termination or
modification, whether arising out of transactions concerning the Loan, or
otherwise. Without limitation to the forgoing, to the fullest extent permitted
under applicable law, Borrower hereby waives (and shall cause each Loan Party to
waive) (a) presentment, protest and demand, notice of default (except as
expressly required in the Loan Documents), notice of intent to accelerate
(except as expressly required in the Loan Documents), notice of acceleration
(except as expressly required in the Loan Documents), notice of protest, notice
of demand and of dishonor and non-payment of the Obligations (except as
expressly required in the Loan Documents), (b) any requirement of diligence or
promptness on Agent’s part in the enforcement of its rights under the provisions
of this Agreement and any other Loan Document, (c) any rights, legal or
equitable, to require any marshalling of assets or to require foreclosure sales
in a particular order, (d) all notices of every kind and description which may
be required to be given by any statute or rule of law except as specifically
required hereunder, (e) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale or any portion
of the Collateral, (f) all rights of homestead, exemption, redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations in the event of foreclosure of the
Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that its liability for payment of the Loan
shall not be affected or impaired by any determination that any security
interest or lien taken by Agent for the benefit of Lenders to secure the Loan is
invalid or unperfected. Borrower acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Borrower contained in any
Loan Document, that it has been fully informed with respect to, and represented
by counsel of its choice in connection with, such rights and remedies, and all
such waivers, and after such advice and consultation, has presently and actually
intended, with full knowledge of its rights and remedies otherwise available at
law or in equity, to waive or relinquish such rights and remedies to the full
extent specified in each such waiver.

 

2.5         Loan Accounting.

 

2.5.1        Recordkeeping.

 

Agent, on behalf of each Lender, shall record in its records the date and amount
of the Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.

 

2.5.2        Notes.

 

At the request of any Lender, the Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Term Loan Share and payable in
such amounts and on such dates as are set forth herein.



 

- 16 -

 

 

2.6         Payment of Interest.  

 

2.6.1       Interest Rates.

 

(a)      The outstanding principal balance under the Loan shall bear interest at
a per annum rate of interest equal to the Contract Rate. Whenever, subsequent to
the date hereof, the LIBOR Rate is increased or decreased (as determined on the
date that is two (2) Business Days prior to each Payment Date), the Contract
Rate, as set forth herein, shall be similarly changed effective as of such
subsequent Payment Date, without notice or demand of any kind by an amount equal
to the amount of such change in the LIBOR Rate on the date that is two (2)
Business Days prior to each Payment Date. The quarterly interest due on the
principal balance of the Loan outstanding shall be computed for the actual
number of days elapsed during the Fiscal Quarter in question on the basis of a
year consisting of three hundred sixty (360) days and shall be calculated by
determining the average daily principal balance outstanding for each day of the
Fiscal Quarter in question. The daily rate shall be equal to 1/360th times the
Contract Rate. If any statement furnished by Agent for the amount of a payment
due exceeded the actual amount that should have been paid because the LIBOR Rate
decreased and such decrease was not reflected in such statement, Borrower shall
make the payment specified in such statement from Agent and Borrower shall
receive a credit for the overpayment, which credit shall be applied towards the
next subsequent payment due hereunder. If any statement furnished by Agent for
the amount of a payment due was less than the actual amount that should have
been paid because the LIBOR Rate increased and such increase was not reflected
in such statement, Borrower shall make the payment specified in such statement
from Agent and Borrower shall be required to pay any resulting underpayment with
the next subsequent payment due hereunder.

 

(b)      Borrower recognizes and acknowledges that any default on any payment,
or portion thereof, due hereunder or to be made under any of the other Loan
Documents, will result in losses and additional expenses to Agent in servicing
the Loan, and in losses due to Lenders’ loss of the use of funds not timely
received. Borrower further acknowledges and agrees that in the event of any such
Default, Lenders would be entitled to damages for the detriment proximately
caused thereby, but that it would be extremely difficult and impracticable to
ascertain the extent of or compute such damages. Therefore, upon the Maturity
Date and upon the occurrence and during the existence of an Event of Default (or
upon any acceleration), interest shall automatically accrue hereunder, without
notice to Borrower, at the Default Rate. The Default Rate shall be calculated
and due from the date that the Default occurred which led to the Event of
Default without regard to any grace or cure period as may be applicable and
shall be payable upon demand.

 

2.6.2       Payments of Interest and Principal.

 

Borrower shall pay to Lenders all accrued interest on the Loan in arrears on
each Payment Date, upon a prepayment of such Loan in accordance with Section 2.8
and at maturity in cash. Any partial prepayment of the Loan shall be applied in
inverse order of maturity and so shall not reduce the amount of any quarterly
principal amortization payment required pursuant to the preceding sentence (but
this shall not be construed as permitting any partial prepayment other than as
may be expressly permitted elsewhere in this Agreement)

 

2.7         Fees.

  

(a)          Origination Fee. Borrower shall pay to SWK, for its own account, a
fee (the “Origination Fee”) in the amount of $***, which Origination Fee shall
be deemed fully earned and non-refundable on the Closing Date.

 

(b)          Exit Fee. Upon the earlier to occur of (i) the Term Loan Maturity
Date, or (ii) full repayment of the Loan and all other Obligations whether as a
result of the acceleration of the Loan, or otherwise, Borrower shall pay an exit
fee to Agent, for the benefit of Lenders, in an amount equal to *** percent
(***%) multiplied by the aggregate principal amount of all Term Loans advanced
hereunder.

 



- 17 -

 



 

2.8          Prepayment.

 

2.8.1       Mandatory Prepayment. Borrower shall prepay the Term Loans until
paid in full within two (2) Business Days after the receipt by a Loan Party of
any Net Cash Proceeds from any Disposition, in an amount equal to such Net Cash
Proceeds.

 

2.8.2       Voluntary Prepayment.

 

(a)       Subject to clause (b) below, Borrower may from time to time, on at
least five (5) Business Day’s written notice or telephonic notice (followed on
the same Business Day by written confirmation thereof) to Agent (which shall
promptly advise each Lender thereof) not later than 12:00 noon Dallas time on
such day, prepay the Term Loans in whole or in part. Such notice to Agent shall
specify the Loans to be prepaid and the date and amount of prepayment shall be
subject to Section 2.9.1(b) or 2.10.2 (as applicable).

 

(b)       Subject to clause (c) below, if Borrower makes any prepayment of the
Term Loans under clause (a), it shall pay to the Lenders on the date of such
prepayment a prepayment premium as follows: (i) ***, (ii) ***, (iii) ***, (iv)
***; and (v) if such prepayment is made on or after the fourth anniversary of
the Closing Date but prior to the Term Loan Maturity Date, zero percent (0%).

 

(c)       No such prepayment premium shall be due and owing in relation to any
prepayment in full of the Loan and all Obligations via a refinance or other
transaction between Agent and Borrower.

 

2.9          Repayment of Term Loan.

 

2.9.1       Revenue-Based Payment.

 

(a)       During the period commencing on the date hereof until the Obligations
are Paid in Full, Borrower promises to pay, for the account of each Lender
according to its Pro Rata Term Loan Share, an amount based on a percentage of
the aggregate of Net Sales, Royalties and any other income or revenue recognized
by Borrower or its Subsidiary in accordance with GAAP (collectively, the
“Aggregate Revenue”) in each Fiscal Quarter (the “Revenue-Based Payment”), which
will be applied to the Obligations as provided in clause (b) below. The
Revenue-Based Payment with respect to each Fiscal Quarter shall be payable on
the Payment Date next following the end of such Fiscal Quarter. Commencing with
the Fiscal Quarter beginning July 1, 2014, the Revenue-Based Payment with
respect to each Fiscal Quarter shall be equal to the difference between (i) the
aggregate Revenue-Based Payments payable from January 1 of the Fiscal Year of
which the Fiscal Quarter is part through the end of such Fiscal Quarter,
calculated as the sum of:

  

(A)     ***; plus

 

(B)      ***; plus

 

(C)      ***; and

 

(ii) the amount of Revenue-Based Payments, if any, made with respect to prior
Fiscal Quarters in such Fiscal Year; provided that the Revenue-Based Payment is
payable solely upon Aggregate Revenue in a given Fiscal Year, and will not be
calculated on a cumulative, year-over-year basis.

 



- 18 -

 



 

(b)         So long as no Event of Default has occurred and is continuing and
until the Obligations have been Paid in Full, each Revenue-Based Payment on each
Payment Date will be applied in the following priority:

 

(i)        FIRST, to the payment of all fees, costs, expenses and indemnities
due and owing to Agent pursuant to Sections 2.7(b), 3.1, 3.2, 6.3(d), 10.4
and/or 10.5 under this Agreement or otherwise pursuant to the Guaranty and
Collateral Agreement, and any other Obligations owing to Agent in respect of
sums advanced by Agent to preserve or protect the Collateral or to preserve or
protect its security interest in the Collateral;

 

(ii)       SECOND, to the payment of all fees, costs, expenses and indemnities
due and owing to Lenders in respect of the Loans and Commitments pursuant to
Sections 2.7(b), 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this Agreement or
otherwise pursuant to the Guaranty and Collateral Agreement, pro rata based on
each Lender’s Pro Rata Term Loan Share, until Paid in Full;

 

(iii)      THIRD, to the payment of all accrued but unpaid interest due and
owing to Lenders in respect of the Loans, pro rata based on each Lender’s Pro
Rata Term Loan Share, until Paid in Full;

 

(iv)      FOURTH, as it relates to each Payment Date on or after the Payment
Date occurring in August 2016, to the payment of all principal of the Loans, pro
rata based on each Lender’s Pro Rata Term Loan Share, up to an aggregate amount
of $750,000 on any Payment Date;

 

(v)       FIFTH, all remaining amounts to the Borrower.

 

In the event that the amounts distributed under Section 2.9.1(b) on any Payment
Date are insufficient for payment of the amounts set forth in Section
2.9.1(b)(i) through (iii) for such Payment Date, Borrower shall pay an amount
equal to the extent of such insufficiency within five (5) Business Days of
request by Agent. For the avoidance of doubt, at all times prior to the Payment
Date in August 2016, Borrower shall only pay Revenue-Based Payments to the
extent of amounts owing under clauses (i), (ii), and (iii) above due and owing
to Lenders in respect of the Loans, pro rata based on each Lender’s Pro Rata
Term Share.

 

(c)        With respect to each Fiscal Quarter ending prior to the Maturity
Date, Borrower shall provide a written report to Agent of the Aggregate Revenue
by Borrower or its Subsidiary in such Fiscal Quarter and the calculation of the
Revenue-Based Payment due and payable to the Lenders, in the aggregate, with
respect to such Fiscal Quarter. Each such report shall be due within forty (40)
calendar days of the end of the relevant Fiscal Quarter.

 

(d)      In the event that Borrower makes any adjustment to Aggregate Revenue
after it has been reported to Agent, and such adjustment results in an
adjustment to the Revenue-Based Payment due to the Lenders pursuant to this
Section 2.9.1, Borrower shall so notify Agent and such adjustment shall be
captured, reported and reconciled with the next scheduled report and payment of
Revenue-Based Payment hereunder. Notwithstanding the foregoing, Agent and
Borrower shall discuss and agree on the amount of any such adjustment prior to
it being given effect with respect to future Revenue-Based Payments.

 

- 19 -

 

  





2.9.2       Principal.

 

Notwithstanding the foregoing, the outstanding principal balance of the Term
Loans and all other Obligations then due and owing shall be Paid in Full on the
Term Loan Maturity Date.

 

2.10       Payment.

 

2.10.1     Making of Payments.

 

Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, interest, fees and other amounts, shall be made in immediately
available funds, via wire transfer as directed by Agent and each Lender in
writing, not later than 1:00 p.m. Dallas time on the date due, and funds
received after that hour shall be deemed to have been received by Agent and/or
such Lenders on the following Business Day. Not later than two (2) Business Days
prior to each Payment Date, Agent shall provide to Borrower and each Lender a
quarterly statement with the amounts payable by Borrower to Agent and each
Lender on such Payment Date in accordance with Section 2.9.1(b) hereof, which
shall include, for additional clarity, Agent’s calculation of the Revenue Based
Payment for the prior Fiscal Quarter, which statement shall be binding on
Borrower absent manifest error, and Borrower shall be entitled to rely on such
quarterly statement in relation to its payment obligations on such Payment Date.
Except as otherwise specified herein or as otherwise directed by Agent in
writing, all payments under this Agreement shall be made by Borrower directly to
each Lender entitled thereto.

 

2.10.2     Application of Payments and Proceeds.

 

Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the following order:

 

(i)       FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Agent under this Agreement or any other Loan Document, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral;

 

(ii)      SECOND, to the payment of all fees, costs, expenses and indemnities
due and owing to Lenders in respect of the Loans, pro rata based on each
Lender’s Pro Rata Term Loan Share, until Paid in Full;

  

(iii)     THIRD, to the payment of all accrued and unpaid interest due and owing
to Lenders in respect of the Loans, pro rata based on each Lender’s Pro Rata
Term Loan Share, until Paid in Full;

 

(iv)     FOURTH, to the payment of all principal of the Loans due and owing, pro
rata based on each Lender’s Pro Rata Term Loan Share, until Paid in Full;

 

(v)      FIFTH, to the payment of all other Obligations owing to each Lender,
pro rata based on each Lender’s Pro Rata Term Loan Share, until Paid in Full;
and

 



- 20 -

 



 

(vi)     SIXTH, to Borrower or whomsoever may be entitled to such amount by
applicable law.

 

2.10.3    Set-off.

 

Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists, Agent and each
Lender may, to the fullest extent permitted by applicable law, apply to the
payment of any Obligations of Borrower hereunder then due, any and all balances,
credits, deposits, accounts or moneys of Borrower then or thereafter with Agent
or such Lender. Notwithstanding the foregoing, no Lender shall exercise any
rights described in the preceding sentence without the prior written consent of
Agent.

 

2.10.4    Proration of Payments.

 

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of
or interest on any Loan, but excluding any payment pursuant to Section 3.1, 3.2
or 10.8) in excess of its applicable Pro Rata Term Loan Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on such Term Loan then held by them, then such Lender shall purchase from the
other Lenders such participations in the Loans held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

 

Section 3              Yield Protection.

 

3.1          Taxes.



 

(a)         All payments of principal and interest on the Loans and all other
amounts payable hereunder by or on behalf of Borrower to or for the account of
Agent or any Lender shall be made free and clear of and without deduction for
any present or future income, excise, stamp, documentary, property or franchise
taxes and other taxes, fees, duties, levies, withholdings or other similar
charges imposed by any Governmental Authority that is a taxing authority
(“Taxes”), excluding (i) taxes imposed on or measured by Agent’s or any Lender’s
net income (however denominated) or gross profits, and franchise taxes, imposed
by any jurisdiction (or subdivision thereof) under the laws of which Agent or
such Lender is organized or in which Agent or such Lender conducts business or,
in the case of any Lender, in which its applicable lending office is located,
(ii) any branch profit taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which Agent or a Lender is
located or conducts business; (iii) in the case of any Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
lending office; (iv) in the case of any U.S. Lender, any United States federal
backup withholding tax; and (v) taxes imposed under FATCA (items in clauses (i)
through (iv), “Excluded Taxes”, and all Taxes other than Excluded Taxes,
“Indemnified Taxes”). If any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower shall: (w) make such
withholding or deduction; (x) pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted; (y) as
promptly as practicable forward to Agent the original or a certified copy of an
official receipt or other documentation reasonably satisfactory to Agent
evidencing such payment to such Governmental Authority; and (z) if the
withholding or deduction is with respect to Indemnified Taxes, pay to Agent for
the account of Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender will equal the full
amount such Lender would have received had no such withholding or deduction of
Indemnified Taxes been required. To the extent that any amounts shall ever be
paid by Borrower in respect of Indemnified Taxes, such amounts shall, for
greater certainty, be considered to have accrued and to have been paid by
Borrower as interest on the Loans.

 



- 21 -

 



 

(b)         Borrower shall indemnify Agent and each Lender for any Indemnified
Taxes paid by Agent or such Lender, as applicable, on or with respect to any
payment by or on account of any obligation of Borrower hereunder, and any
additions to Tax, penalties and interest paid by Agent or such Lender with
respect to such Indemnified Taxes; provided that Borrower shall not have any
obligation to indemnify any party hereunder for any Indemnified Taxes or
additions to Tax, penalties or interest with respect thereto that result from or
are attributable to such party’s own gross negligence or willful misconduct.
Payment under this Section 3.1(b) shall be made within thirty (30) days after
the date Agent or the Lender, as applicable, makes written demand therefor;
provided, however, that if such written demand is made more than one-hundred
eighty (180) days after the earlier of (i) the date on which Agent or the
Lender, as applicable, pays such Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto and (ii) the date on which the
applicable Governmental Authority makes written demand on Agent or such Lender,
as applicable, for payment of such Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto, then Borrower shall not be obligated
to indemnify Agent or such Lender for such Indemnified Taxes or additions to
Tax, penalties or interest with respect thereto.

 

(c)         Each Foreign Lender that is a party hereto on the Closing Date or
becomes an assignee of an interest under this Agreement under Section 10.8.1
after the Closing Date (unless such Lender was already a Lender hereunder
immediately prior to such assignment) shall deliver to Borrower and Agent on or
prior to the date on which such Foreign Lender becomes a party to this
Agreement:

 

(i)       Two duly completed and executed originals of IRS Form W-8BEN claiming
exemption from withholding of Taxes under an income tax treaty to which the
United States of America is a party;

 

(ii)      two duly completed and executed originals of IRS Form W-8ECI;

 

(iii)     a certificate in form and substance reasonably satisfactory to Agent
and Borrower claiming entitlement to the portfolio interest exemption under
Section 881(c) of the IRC and certifying that such Foreign Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the IRC, together with two duly completed and executed originals of IRS Form
W-8BEN; or 

 

(iv)     if the Foreign Lender is not the beneficial owner of amounts paid to it
hereunder, two duly completed and executed originals of IRS Form W-8IMY, each
accompanied by a duly completed and executed IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-9 or a portfolio interest certificate described in clause (iii) above
from each beneficial owner of such amounts claiming entitlement to exemption
from withholding or backup withholding of Taxes.

 



- 22 -

 

 

Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).

 

(d)         Without limiting the foregoing, each Lender shall timely comply with
any certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide any
documentation reasonably requested by Borrower or Agent sufficient for Borrower
and Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

 

(e)         If Agent or a Lender determines that it is entitled to or has
received a refund of any Taxes for which it has been indemnified by Borrower (or
another Loan Party) or with respect to which Borrower (or another Loan Party)
shall have paid additional amounts pursuant to this Section 3.1, it shall
promptly notify Borrower of such refund, and promptly make an appropriate claim
to the relevant Governmental Authority for such refund (if it has not previously
done so). If Agent or a Lender receives a refund (whether or not pursuant to
such claim) of such Taxes, it shall promptly pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Loan Parties under this Section 3.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of Agent or such Lender, agrees to repay to Agent or such Lender the amount paid
over to Borrower in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 3.1(e) shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to
Borrower or any other Person or to alter its internal practices or procedures
with respect to the administration of taxes.

 

(f)         Each Lender shall severally indemnify Borrower for any Excluded
Taxes attributable to such Lender and any additions to Tax, penalties and
interest with respect to such Excluded Taxes that are paid by Borrower with
respect to a payment hereunder.

 

3.2         Increased Cost.



  

(a)          If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof (provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be considered a change in applicable law, regardless of the date
enacted, adopted or issued), or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Closing Date
of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
FRB), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its ability to make loans based on the
LIBOR Rate or its obligation to make loans based on the LIBOR Rate; and the
result of anything described in clauses (i) and (ii) above is to increase the
cost to (or to impose a cost on) such Lender of making or maintaining any loan
based on the LIBOR Rate, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), and without duplication of other payment obligations of Borrower
hereunder (including pursuant to Section 3.1), Borrower shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is one-hundred eighty (180) days prior to the date on which
such Lender first made demand therefor; provided that if the event giving rise
to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
For the avoidance of doubt, this clause (a) will not apply to any such increased
costs or reductions resulting from Taxes, as to which Section 3.1 shall govern.

 



- 23 -

 

 

(b)          If any Lender shall reasonably determine that any change after the
Closing Date in, or the adoption or phase-in after the Closing Date of, any
applicable law, rule or regulation regarding capital adequacy, or any change
after the Closing Date in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive issued after the
Closing Date regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, within five (5) Business Days of
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is one-hundred eighty (180) days prior to the date on
which such Lender first made demand therefor; provided that if the event giving
rise to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.



 

(c)          Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering its Loans, becomes aware of
the occurrence of an event or the existence of a condition that would entitle
such Lender to receive payments under this Section 3.2, it will, to the extent
not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts to (i) make, issue,
fund or maintain its Loans through another office of such Lender, or (ii) take
such other measures as such Lender may deem reasonable, if as a result thereof
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to this Section 3.2 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided that such Lender will not
be obligated to utilize such other office pursuant to this clause (c) unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above.  A certificate as to
the amount of any such expenses payable by Borrower pursuant to this clause (c)
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.

 



- 24 -

 

 

3.3         [Reserved].

 

3.4         Manner of Funding; Alternate Funding Offices.

 

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make any Term Loan by causing any branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement (other than Section 3.1) such Loan shall be
deemed to have been made by such Lender and the obligation of Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.

 

3.5         Conclusiveness of Statements; Survival.

 

Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.

 

Section 4              Conditions Precedent.

 

The obligation of each Lender to make its Loan hereunder is subject to the
following conditions precedent, each of which shall be reasonably satisfactory
in all respects to Agent.

 

4.1         Prior Debt.

 

The Prior Debt has been (or concurrently with the initial borrowing will be)
paid in full and all related Liens have been (or concurrently with the initial
borrowing will be) released.

 

4.2         Delivery of Loan Documents.

 

Borrower shall have delivered the following documents (and, as applicable, duly
executed and dated the Closing Date or an earlier date satisfactory to Agent):

  

(a)          Loan Documents. The Loan Documents to which any Loan Party is a
party, each duly executed by a Responsible Officer of each Loan Party and the
other parties thereto (except Agent and the Lenders), and (ii) each other Person
(except Agent and the Lenders) shall have delivered to Agent and Lenders the
Loan Documents to which it is a party, each duly executed and delivered by such
Person and the other parties thereto (except Agent and the Lenders).

 

(b)          Financing Statements. Properly completed Uniform Commercial Code
financing statements and other filings and documents required by law or the Loan
Documents to provide Agent, for the benefit of Lenders, perfected first priority
Liens in the Collateral.

 

(c)          Lien Searches. Copies of Uniform Commercial Code, foreign, state
and county search reports listing all effective financing statements filed and
other Liens of record against any Loan Party, with copies of any financing
statements and applicable searches of the records of the U.S. Patent and
Trademark Office performed with respect to each Loan Party, all in each
jurisdiction reasonably determined by Agent.

 

(d)          Collateral Access Agreements. Fully executed (except by Agent and
the Lenders) Collateral Access Agreements reasonably requested by Agent with
respect to the Collateral.

 



- 25 -

 

 

(e)          Payoff; Release. Payoff letters with respect to the repayment in
full of all Prior Debt, termination of all agreements relating thereto and the
release of all Liens granted in connection therewith, with Uniform Commercial
Code or other appropriate termination statements and documents effective to
evidence the foregoing or authorization to file the same.

 

(f)          Authorization Documents. For each Loan Party, such Person’s
(i) charter (or similar formation document), certified by the appropriate
Governmental Authority, (ii) good standing certificates in its jurisdiction of
incorporation (or formation) and (subject to Section 6.16 below) in each other
jurisdiction reasonably requested by Agent, (iii) bylaws (or similar governing
document), (iv) resolutions of its board of directors (or similar governing
body) approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby, and (v) signature and incumbency certificates of its
officers executing any of the Loan Documents, all certified by its secretary or
an assistant secretary (or similar officer) as being in full force and effect
without modification, in form and substance reasonably satisfactory to Agent.

 

(g)          Closing Certificate. A certificate executed by a Responsible
Officer of Borrower, which shall constitute a representation and warranty by
Borrower as of the Closing Date that the conditions contained in this Section 4
have been satisfied.

 

(h)          Opinions of Counsel. Opinions of counsel for each Loan Party
regarding certain closing matters, and Borrower hereby requests such counsel to
deliver such opinions and authorizes Agent and Lenders to rely thereon.

 

(i)           Insurance. Certificates or other evidence of insurance in effect
as required by Section 6.3(c) and (d), with endorsements naming Agent as
lenders’ loss payee and/or additional insured, as applicable.



 

(j)           Solvency Certificate. Agent shall have received a certificate of
the chief financial officer (or, in the absence of a chief financial officer,
the chief executive officer or manager) of Borrower, in his or her capacity as
such and not in his or her individual capacity, in form and substance reasonably
satisfactory to Agent, certifying (i) that Borrower is Solvent after giving
effect to the transactions and the indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower’s financial resources and anticipated ability
to meet its obligations and liabilities as they become due, to the effect that
as of the Closing Date, and after giving effect to such transaction and
indebtedness: (A) the assets of Borrower, individually and on a consolidated
basis, at a Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower.

 

(k)          Financials. The financial statements, projections and pro forma
balance sheet described in Section 5.4.

 

(l)           [Reserved].

 

(m)         [Reserved].

 

(n)          Consents. Evidence that all necessary consents, permits and
approvals (governmental or otherwise) required for the execution, delivery and
performance by each Loan Party of the Loan Documents have been duly obtained and
are in full force and effect.

 



- 26 -

 

 

(o)          Other Documents. Such other certificates, documents and agreements
as Agent or any Lender may reasonably request.

 

4.3          Fees. The Lenders and Agent shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), required to be paid under
the Loan Documents on or before the Closing Date. All such amounts will be paid
with proceeds of the initial advance of the Term Loan and any previous expense
deposits made with Agent on or before the Closing Date and will be reflected in
the funding instructions given by Borrower to Agent on or before the Closing
Date.

 

4.4          Warrants. Agent shall have received the fully executed Closing Date
Warrant.

 

4.5          Representations, Warranties, Defaults. As of the Closing Date,
after giving effect to the making of the Loans, (a) all representations and
warranties of Borrower set forth in any Loan Document shall be true and correct
in all material respects as if made on and as of the Closing Date (except for
representations and warranties that specifically refer to an earlier date, which
shall be true and correct in all material respects as of such earlier date) and
(b) no Default or Event of Default shall exist. The acceptance of the Term Loans
by Borrower shall be deemed to be a certification by Borrower that the
conditions set forth in this Section 4.5 have been satisfied.

 

4.6          Diligence. Agent and Lenders shall have completed their due
diligence review of the Loan Parties, their assets, business, obligations and
the transactions contemplated herein, the results of which shall be satisfactory
in form and substance to Lenders, of Borrower, including, without limitation,
(i) an examination of (A) Borrower projected Aggregate Revenue for such periods
as required by Lenders, (B) such valuations of Borrower and its assets as
Lenders shall require (C) the terms and conditions of all obligations owed by
Borrower deemed material by Lenders, the results of which shall be satisfactory
in form and substance to Lenders and (D) background checks with respect to the
managers, officers and owners of Borrower; (ii) an examination of the
Collateral, the financial statements and the books, records, business,
obligations, financial condition and operational state of Borrower, and Borrower
shall have demonstrated to Lender’s satisfaction, in its sole discretion, that
(x) no operations of Borrower are the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lenders, in their sole discretion, and (y) Borrower
has no liabilities or obligations (whether contingent or otherwise) that are
deemed material by Lenders, in their reasonable discretion.



  

4.7          Corporate Matters. All corporate and other proceedings, documents,
instruments and other legal matters in connection with the transactions
contemplated by the Loan Documents (including, but not limited to, those
relating to corporate and capital structures of Borrower) shall be satisfactory
to Lenders in their sole discretion.

 

4.8          No Felonies or Indictable Offenses. No Loan Party nor, to
Borrower’s knowledge, any of their respective Affiliates nor any of their
officers or key management personnel shall have been charged with or be under
active investigation for a felony crime.

 

4.9          No Material Adverse Effect. There shall not be any Obligations
(other than those under the SVB Indebtedness or an Equivalent Credit Line
permitted pursuant to Section 7.1(b) hereof or as otherwise set forth in the
Schedules to this Agreement) of any nature with respect to any Loan Party which
could reasonably be likely to have a Material Adverse Effect.

 



- 27 -

 

 

Section 5              Representations and Warranties.

 

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make Loans hereunder, Borrower represents and warrants to Agent and Lenders,
as of the Closing Date and the date of any subsequent Term Loan made by Lenders
pursuant to Section 2.2.2, that:

 

5.1         Organization.

 

Borrower is a corporation validly existing and in good standing under the laws
of Delaware, and is duly qualified to do business in each jurisdiction set forth
on Schedule 5.1, which are all of the jurisdictions in which failure to so
qualify could reasonably be likely to have or result in a Material Adverse
Effect.

 

5.2         Authorization; No Conflict.

 

Borrower is duly authorized to execute and deliver each Loan Document to which
it is a party, to borrow monies hereunder, and to perform its Obligations under
each Loan Document to which it is a party. The execution, delivery and
performance by Borrower of this Agreement and of each Loan Document to which it
is a party, and the borrowings by Borrower hereunder, do not and will not
(a) require any consent or approval of any Governmental Authority (other than
any consent or approval which has been obtained and is in full force and
effect), (b) conflict with (i) any provision of applicable law (including any
Health Care Law), (ii) the charter, by-laws or other organizational documents of
Borrower or (iii) (except as it relates to the documents governing the Prior
Debt, each of which will be terminated and/or paid on the Closing Date) any
Material Contract, or any judgment, order or decree, which is binding upon
Borrower or any of its properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Borrower (other than Liens in favor of
Agent created pursuant to the Collateral Documents).



  

5.3         Validity; Binding Nature.

 

Each of this Agreement and each other Loan Document to which Borrower is a party
is the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity and concepts of reasonableness.

 

5.4         Financial Condition.

 

(a)          The unaudited consolidated financial statements of Borrower as of
the Fiscal Quarter ending March 31, 2014, copies of each of which have been
delivered pursuant hereto, were prepared in accordance with GAAP and present
fairly in all material respects the consolidated financial condition of Borrower
as at such dates and the results of its operations for the periods then ended.

 

(b)         The consolidated financial projections (including an operating
budget and a cash flow budget) of Borrower for the period ending December 31,
2016, delivered to Agent and Lenders on or prior to the Closing Date (i) were
prepared by Borrower in good faith and (ii) were prepared in accordance with
assumptions for which Borrower believes it has a reasonable basis, and the
accompanying consolidated and consolidating pro forma balance sheet of Borrower
as at the Closing Date, adjusted to give effect to the financings contemplated
hereby as if such transactions had occurred on such date, is consistent in all
material respects with such projections (it being understood that the
projections are not a guaranty of future performance and that actual results
during the period covered by the projections may materially differ from the
projected results therein).

 



- 28 -

 



 

5.5         No Material Adverse Change.

 

Since March 31, 2014, there has been no material adverse change in the financial
condition, operations, assets, business or properties of Borrower taken as a
whole.

 

5.6         Litigation.

 

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against Borrower which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. As of the Closing
Date, other than any liability incidental to such litigation or proceedings, to
Borrower’s knowledge, Borrower has no material Contingent Obligations not listed
on Schedule 7.1 or disclosed in the financial statements specified in
Section 5.4(a).

 

5.7          Ownership of Properties; Liens.

 

Borrower and each other Loan Party owns all of its material properties and
assets, tangible and intangible, of any nature whatsoever that it purports to
own (including Intellectual Property), free and clear of all Liens and charges
and claims (including infringement claims with respect to Intellectual
Property), except Permitted Liens and as set forth on Schedule 5.7.



  

5.8         Capitalization.

 

All issued and outstanding Equity Interests of Borrower are duly authorized,
validly issued, fully paid, non-assessable, and such securities were, to
Borrower’s knowledge, issued in compliance in all material respects with all
applicable state and federal laws concerning the issuance of securities.
Schedule 5.8 sets forth the authorized Equity Interests of Borrower as of the
Closing Date as well as all Persons owning more than ten percent (10%) of the
outstanding Equity Interests in Borrower.

 

5.9         Pension Plans.

 

Borrower does not have, nor to its knowledge has Borrower ever had, a Pension
Plan.

 

5.10       Investment Company Act.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.

 

5.11       No Default.

 

No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document.

 

5.12       Margin Stock.

 

Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.

 



- 29 -

 

 

5.13       Taxes.

 

Borrower has filed, or caused to be filed, all federal, state, foreign and other
tax returns and reports required by law to have been filed by it and has paid
all federal, state, foreign and other taxes and governmental charges thereby
shown to be owing, except any such taxes or charges (a) that are not delinquent
or (b) that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books.

 

5.14       Solvency.

 

On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds thereof, Borrower is, and will
be, Solvent.

 

5.15       Environmental Matters.



  

The on-going operations of Borrower comply in all respects with all applicable
Environmental Laws, except for non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result in a Material
Adverse Effect. Borrower has obtained, and maintained in good standing, all
licenses, permits, authorizations and registrations required under any
Environmental Law and necessary for its respective ordinary course operations,
and Borrower is in compliance with all material terms and conditions thereof,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect. Neither Borrower nor any of its respective properties
or operations is subject to any outstanding written order from or agreement with
any federal, state, or local Governmental Authority, nor subject to any judicial
or docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, or
arising from operations prior to the Closing Date, of Borrower that would
reasonably be expected to result in a Material Adverse Effect. Borrower has no
underground storage tanks.

 

5.16       Insurance.

 

Borrower and its properties are insured with financially sound and reputable
insurance companies which are not Affiliates of Borrower, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower operates. A true and complete listing of such insurance as of the
Closing Date, including issuers, coverages and deductibles, is set forth on
Schedule 5.16.

 

5.17       Information.

 

All written information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby, taken as a whole, is,
and all written information hereafter furnished by or on behalf of Borrower to
Agent or any Lender pursuant hereto or in connection herewith, taken as a whole,
will be true and accurate in every material respect, to Borrower’s knowledge, on
the date as of which such information, taken as a whole, is dated or certified,
and none of such information is or will be incomplete, to Borrower’s knowledge,
by omitting to state any material fact necessary to make such information not
misleading in any material respect in light of the circumstances under which
made (it being recognized by Agent and Lenders that any projections and
forecasts provided by Borrower are based on good faith estimates and assumptions
believed by Borrower to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 



- 30 -

 



 

5.18       Intellectual Property; Products and Laboratory Services.

 

(a)          Schedule 5.18(a) (as updated from time to time in accordance with
Section 6.1.2 hereof) accurately and completely lists all of Borrower’s
Registered Intellectual Property. Borrower owns and possesses or has a license
or other right to use all Intellectual Property as is necessary for the conduct
of the business of Borrower and the other Loan Parties, without (to Borrower’s
knowledge) any infringement upon the intellectual property rights of others,
except as otherwise set forth on Schedule 5.18(a) hereto.



 

(b)          Schedule 5.18(b) (as updated from time to time in accordance with
Section 6.1.2 hereof) accurately and completely lists all Products, Laboratory
Services, and all Required Permits, and Borrower has delivered to Agent a copy
of all Required Permits as of the date hereof and to the extent requested by
Agent from time to time in its discretion.

 

(i)       With respect to any Product or Laboratory Service being tested,
manufactured, marketed, sold, and/or delivered by Borrower, Borrower has
received (or the applicable, authorized third parties have received), and such
Product or Laboratory Service is the subject of, all Required Permits needed in
connection with the testing, manufacture, marketing, sale, and/or delivery of
such Product or Laboratory Service by or on behalf of Borrower. Borrower has not
received any notice from any applicable Governmental Authority, specifically
including the FDA and/or CMS, that such Governmental Authority is conducting an
investigation or review (other than a normal routine scheduled inspection) of
Borrower’s (x) manufacturing facilities, the processes for such Product, or any
related sales or marketing activities and/or the Required Permits related to
such Product, and (y) laboratory facilities, the processes for such Laboratory
Services, or any related sales or marketing activities and/or the Required
Permits related to such Laboratory Services. There are no material deficiencies
or violations of applicable laws in relation to the manufacturing, processes,
sales, marketing, or delivery of such Product or Laboratory Services and/or the
Required Permits related to such Product or Laboratory Services, no Required
Permit has been revoked or withdrawn, nor, to the best of Borrower’s knowledge,
has any such Governmental Authority issued any order or recommendation stating
that the development, testing, manufacturing, sales and/or marketing of such
Product or Laboratory Services by or on behalf of Borrower should cease or be
withdrawn from the marketplace, as applicable.

 

(ii)       Except as set forth on Schedule 5.18(b), (A) there have been no
adverse clinical test results in respect of any Product since the date on which
Borrower acquired rights to such Product, and (B) there have been no product
recalls or voluntary product withdrawals from any market in respect of any
Product since the date on which Borrower acquired rights to such Product.

 

(iii)      Borrower has not experienced any significant failures in its
manufacturing of any Product which caused any reduction in Products sold.

 

5.19       [Reserved].

 

5.20       Labor Matters.

 

Borrower is not subject to any labor or collective bargaining agreement. There
are no existing or threatened strikes, lockouts or other labor disputes
involving Borrower that singly or in the aggregate would reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of Borrower are not in violation in any material respect of the Fair Labor
Standards Act or any other applicable law, rule or regulation dealing with such
matters.

 



- 31 -

 

 

5.21       Material Contracts.



 

Except for the agreements set forth as exhibits or incorporated by reference
into Borrower’s Annual Report on Form 10-K for the year ended December 31, 2013,
as filed with the Securities and Exchange Commission on March 31, 2014 (the
“Form 10-K”), and those agreements not included on the Form 10-K but included
herein on Schedule 5.21 (collectively, the “Material Contracts”), as of the
Closing Date there are no (i) employment agreements covering the management of
Borrower, (ii) collective bargaining agreements or other labor agreements
covering any employees of Borrower, (iii) agreements for managerial, consulting
or similar services to which Borrower is a party or by which it is bound
requiring payment of more than $*** in any year, (iv) agreements regarding
Borrower, its assets or operations or any investment therein to which any of its
equity holders is a party, (v) patent licenses, trademark licenses, copyright
licenses or other lease or license agreements to which Borrower is a party,
either as lessor or lessee, or as licensor or licensee (other than
widely-available software subject to “shrink-wrap” or “click-through” software
licenses), (vi) distribution, marketing or supply agreements to which Borrower
is a party, (vii) customer agreements to which Borrower is a party (in each case
with respect to any agreement of the type described in the preceding clauses
(i), (iii), (iv), (v), (vi) and (vii) requiring payment of more than $*** in any
year), (viii) partnership agreements pursuant to which Borrower is a partner,
limited liability company agreements pursuant to which Borrower is a member or
manager, or joint venture agreements to which Borrower is a party, (ix) real
estate leases, or (x) any other agreements or instruments to which Borrower is a
party, in each case the breach, nonperformance or cancellation of which, would
reasonably be expected to have a Material Adverse Effect.  Schedule 5.21 sets
forth, with respect to each real estate lease agreement to which Borrower is a
party as of the Closing Date, the address of the subject property. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to a right of termination in favor of any party to any Material
Contract (other than Borrower) which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.22       Compliance with Laws; Health Care Laws.

 

(a)          Laws Generally. Borrower is in compliance with, and is conducting
and has conducted its business and operations in material compliance with the
requirements of all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.

 

(b)          Health Care Laws. Without limiting the generality of clause (a)
above:

 

(i)       Borrower is not in violation of any of the Health Care Laws, except
for any such violation which would not reasonably be expected (either
individually and taken as a whole with any other violations) to have a Material
Adverse Effect.

 

(ii)      Borrower has (either directly or through one or more authorized third
parties) (i) all licenses, consents, certificates, permits, authorizations,
approvals, franchises, registrations, qualifications and other rights from, and
has made all declarations and filings with, all applicable Governmental
Authorities and self regulatory authorities (each, an “Authorization”) necessary
to engage in the business conducted by it, except for such Authorizations with
respect to which the failure to obtain would not reasonably be expected to have
a Material Adverse Effect, and (ii) no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Authorization, except
where the limitation, suspension or revocation of such Authorization would not
reasonably be expected to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect and Borrower is in
material compliance with the terms and conditions of all such Authorizations and
with the rules and regulations of the regulatory authorities having jurisdiction
with respect to such Authorizations, except where failure to be in such
compliance or for an Authorization to be valid and in full force and effect
could not reasonably be expected to have a Material Adverse Effect.

 

- 32 -

 

  

(iii)     Borrower has received and maintains accreditation in good standing and
without limitation or impairment by all applicable accrediting organizations, to
the extent required by applicable law or regulation (including any foreign law
or equivalent regulation), except where the failure to be so accredited and in
good standing without limitation would not reasonably be expected to have a
Material Adverse Effect.

 

(iv)     Except where any of the following would not reasonably be expected to
have a Material Adverse Effect, Borrower has not been, and has not been
threatened to be, (i) excluded from U.S. health care programs pursuant to 42
U.S.C. §1320(a)7 or any related regulations, (ii) “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations, or (iii) made a party to any other action by any
Governmental Authority that may prohibit it from selling products to any
governmental or other purchaser pursuant to any federal, state or local laws or
regulations.

 

(v)      Borrower has not received any written notice from the FDA, CMS, or any
other Governmental Authority with respect to, nor to Borrower’s best knowledge
is there, any actual or threatened investigation, inquiry, or administrative or
judicial action, hearing, or enforcement proceeding by the FDA, CMS, or any
other Governmental Authority against Borrower regarding any violation of
applicable law, except for such investigations, inquiries, or administrative or
judicial actions, hearings, or enforcement proceedings which, individually and
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.23       Existing Indebtedness; Investments, Guarantees and Certain Contracts.

 

Except as set forth on Schedule 7.1, Borrower does not (a) have any outstanding
Debt, except Debt under the Loan Documents, or (b) own or hold any equity or
long-term debt investments in, or have any outstanding advances to or any
outstanding guarantees for the obligations of, or any outstanding borrowings
from, any other Person.

 

5.24       Affiliated Agreements.

 

Except as set forth on Schedule 7.7 and employment agreements entered into with
employees, managers, officers and directors from time to time in the ordinary
course of business, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between Borrower, on the one hand,
and Borrower’s members, managers, managing members, investors, officers,
directors, stockholders, other equity holders, employees, or Affiliates or any
members of their respective families, on the other hand, and (ii) to Borrower’s
knowledge, none of the foregoing Persons are directly or indirectly, indebted to
or have any direct or indirect ownership or voting interest in, any Affiliate of
Borrower or any Person with which Borrower has a business relationship or which
competes with Borrower (except that any such Persons may own equity interests in
(but not exceeding two percent (2%) of the outstanding equity interests of) any
publicly traded company that may compete with Borrower).

 



- 33 -

 

 

5.25       Names; Locations of Offices, Records and Collateral; Deposit
Accounts.



 

Borrower has not conducted business under or used any name (whether corporate,
partnership or assumed) other than such names as set forth in its Certificate of
Incorporation, as amended prior to the Closing Date, or any other names set
forth on Schedule 5.25A. Borrower is the sole owner(s) of all of its names
listed on Schedule 5.25A, and any and all business done and invoices issued in
such names are Borrower’s sales, business and invoices. Borrower maintains, and
since its formation has maintained, respective places of business only at the
locations set forth on Schedule 5.25B or, after the Closing Date, as
additionally disclosed to Agent and Lenders in writing, and all books and
records of Borrower relating to or evidencing the Collateral are located and
shall be only, in and at such locations (other than (i) Deposit Accounts, and
(ii) Collateral in the possession of Agent, for the benefit of Lenders). All of
the tangible Collateral is located only in the continental United States.
Schedule 7.14 lists all of Borrower’s Deposit Accounts as of the Closing Date.

 

5.26       Non-Subordination.

 

The payment and performance of the Obligations by Borrower are not subordinated
in any way to any other obligations of Borrower or to the rights of any other
Person.

 

5.27       Broker’s or Finder’s Commissions.

 

Except as set forth in Schedule 5.27, no broker’s, finder’s or placement fee or
commission will be payable to any broker or agent engaged by Borrower or any of
its officers, directors or agents with respect to the Loan or the transactions
contemplated by this Agreement except for fees payable to Agent and Lenders.
Borrower agrees to indemnify Agent and each Lender and hold each harmless from
and against any claim, demand or liability for broker’s, finder’s or placement
fees or similar commissions, whether or not payable by Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by Agent and/or Lenders without the
knowledge of Borrower.

 

5.28       Anti-Terrorism; OFAC.

 

(a)          No Loan Party nor any Person controlling or controlled by a Loan
Party, nor any Person having a beneficial interest in a Loan Party, nor any
Person for whom a Loan Party is acting as agent or nominee in connection with
this transaction (1) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (2) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such Person in any
manner violative of Section 2 of such executive order, or (3) is a Person on the
list of Specially Designated Nationals and Blocked Persons or is in violation of
the limitations or prohibitions under any other OFAC regulation or executive
order.

 

(b)          No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 



- 34 -

 

 

5.29       Security Interest.



 

Borrower has full right and power to grant to Agent, for the benefit of itself
and the other Lenders, a perfected, first priority security interest and Lien on
the Collateral pursuant to this Agreement and the other Loan Documents, subject
to the following sentence. Upon the execution and delivery of this Agreement and
the other Loan Documents, and upon the filing of the necessary financing
statements and/or appropriate filings and/or delivery of the necessary
certificates evidencing an equity interest, control and/or possession, as
applicable, without any further action, Agent will have a good, valid and first
priority (subject to Permitted Liens) perfected Lien and security interest in
the Collateral, for the benefit of Lenders. Borrower is not party to any
agreement, document or instrument that conflicts with this Section 5.29.

 

5.30       Survival.

 

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of the Loan.

 

Section 6             Affirmative Covenants.

 

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Required Lenders shall otherwise expressly consent in writing, it will:

 

6.1         Information.

 

Furnish to Agent (which shall furnish to each Lender):

 

6.1.1       Annual Report.

 

Promptly when available and in any event within ninety (90) days after the close
of each Fiscal Year (unless Borrower files a Notice of Late Filing (12b-25
Notice) in which case such report shall be due within one hundred five (105)
days of the end of the relevant Fiscal Year): (a) a copy of the annual audited
report of Borrower and its Subsidiaries for such Fiscal Year, including therein
a consolidated balance sheet and statement of earnings and cash flows of
Borrower and its Subsidiaries as at the end of and for such Fiscal Year,
certified without qualification (except for qualifications relating to changes
in accounting principles or practices reflecting changes in GAAP and required or
approved by Borrower’s independent certified public accountants) by independent
auditors of recognized standing selected by Borrower and reasonably acceptable
to Agent, and (ii) a comparison with the previous Fiscal Year; and (b) upon
Agent’s reasonable request, a consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flows for Borrower and its Subsidiaries for such Fiscal Year,
together with a comparison of actual results for such Fiscal Year with the
budget for such Fiscal Year, each certified by the chief financial officer or
another executive officer of Borrower.

 



- 35 -

 

 

6.1.2       Interim Reports.

 



Promptly when available and in any event within forty-five (45) days after the
end of each Fiscal Quarter (unless Borrower files a Notice of Late Filing
(12b-25 Notice) in which case such report shall be due within fifty (50) days of
the end of the relevant Fiscal Quarter), (i) unaudited consolidated balance
sheets of Borrower and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated statements of earnings and cash flows for such Fiscal
Quarter and for the period beginning with the first day of such Fiscal Year and
ending on the last day of such Fiscal Quarter, together with a comparison with
the corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year (which may be in preliminary
form), certified by the chief financial officer or other executive officer of
Borrower, (ii) a written statement of Borrower’s management setting forth a
discussion of Borrower’s financial condition, changes in financial condition and
results of operations, and (iii) updated Schedules 5.18(a) and (b) setting forth
any changes to the disclosures set forth in such schedules as most recently
provided to Agent or, as applicable, a written statement of Borrower’s
management stating that there have been no changes to such disclosures as most
recently provided to Agent.

 

6.1.3       Revenue-Based Payment Reconciliation.

 

Borrower shall furnish to Agent, together with the quarterly (or, in the case of
the last fiscal quarter of Borrower’s fiscal year, annual) financial statements
made available to Agent and Lenders pursuant to Section 6.1.1 and Section 6.1.2,
as applicable, a report, in form reasonably acceptable to Agent, reconciling the
Aggregate Revenue reported by Borrower to Agent pursuant to Section 2.9.1(c)
hereof for the most recently ended Fiscal Quarter to the amount of the Aggregate
Revenue reported by Borrower for such Fiscal Quarter.

 

6.1.4       Compliance Certificate.

 

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of quarterly statements pursuant to
Section 6.1.2(a), a duly completed Compliance Certificate, with appropriate
insertions, dated the date of delivery and corresponding to such annual report
or such quarterly statements, and signed by the chief financial officer (or
other executive officer) of Borrower, containing a computation showing
compliance with Section 7.13 and a statement to the effect that such officer has
not become aware of any Event of Default or Default that exists or, if there is
any such event, describing it and the steps, if any, being taken to cure it.

 

6.1.5       Reports to Governmental Authorities and Shareholders.

 

Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with any Governmental Authority,
(b) all registration statements (or such equivalent documents) of each Loan
Party filed with any Governmental Authority and (c) all proxy statements or
other communications made to the holders of Borrower’s Equity Interests
generally; provided that for so long as Borrower’s Equity Interests are listed
on the NASDAQ exchange, Borrower’s prompt filing of any such information
described in this Section 6.1.5 with the U.S. Securities and Exchange Commission
shall satisfy Borrower’s obligations under this Section 6.1.5.

 

6.1.6       Notice of Default; Litigation; ERISA Matters.

 

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:

 

(a)      the occurrence of an Event of Default;



  

(b)      any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by Borrower to Lenders which has been instituted or, to
the knowledge of Borrower, is threatened in writing against Borrower or any
other Loan Party or to which any of the properties thereof is subject, which in
any case would reasonably be expected to have a Material Adverse Effect;

 



- 36 -

 

 

(c)      [intentionally omitted];

 

(d)      any cancellation or material adverse change in any insurance maintained
by Borrower or any other Loan Party;

 

(e)      any other event (including (i) any violation of any law, including any
Environmental Law, or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect; or

 

(f)       to the extent that it would reasonably be expected to result in a
Material Adverse Effect (i) any suspension, revocation, cancellation or
withdrawal of an Authorization required for Borrower or any other Loan Party, is
threatened or there is any basis for believing that such Authorization will not
be renewable upon expiration or will be suspended, revoked, cancelled or
withdrawn, (ii) Borrower or any other Loan Party enters into any consent decree
or order pursuant to any Health Care Law and Regulation, or becomes a party to
any judgment, decree or judicial or administrative order pursuant to any Health
Care Law, (iii) receipt of any written notice or other written communication
from the FDA, CMS, or any other applicable Governmental Authority alleging
non-compliance with CLIA or any other applicable Health Care Law, (iv) the
occurrence of any violation of any Health Care Law by Borrower or any of the
other Loan Parties in the development or provision of Laboratory Services, and
record keeping and reporting to the FDA or CMS that could reasonably be expected
to require or lead to an investigation, corrective action or enforcement,
regulatory or administrative action, (v) the occurrence of any civil or criminal
proceedings relating to Borrower or any of the other Loan Parties or any of
their respective employees, which involve a matter within or related to the
FDA’s or CMS’ jurisdiction, (vi) any officer, employee or agent of Borrower or
any of the other Loan Parties is convicted of any crime or has engaged in any
conduct for which debarment is mandated or permitted by 21 U.S.C. § 335a, or
(vii) any officer, employee or agent of Borrower or any of the other Loan
Parties has been convicted of any crime or engaged in any conduct for which such
Person could be excluded from participating in any federal, provincial, state or
local health care programs under Section 1128 of the Social Security Act or any
similar law or regulation.

 

6.1.7       Management Report.

 

With respect to each Fiscal Quarter ending prior to the Maturity Date, Borrower
shall provide a written report to Agent detailing (i) the percentage of
Aggregate Revenue received by Borrower or any Subsidiary of Borrower during such
Fiscal Quarter per each testing methodology, (ii) the total monthly sales force
accessions for such Fiscal Quarter, and (iii) the monthly Tissue of Origin test
accessions for each calendar month during such Fiscal Quarter.

 

6.1.8       Projections.



 

As soon as practicable, and in any event not later than sixty (60) days after
the commencement of each Fiscal Year, financial projections on a monthly basis
of revenues and EBITDA for Borrower and the Subsidiaries for such Fiscal Year
prepared in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer (or other
executive officer) of Borrower on behalf of Borrower to the effect that (a) such
projections were prepared by them in good faith, (b) Borrower believes that it
has a reasonable basis for the assumptions contained in such projections and
(c) such projections have been prepared in accordance with such assumptions.

 



- 37 -

 

 

6.1.9       Updated Schedules to Guarantee and Collateral Agreement.

 

Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).

 

6.1.10     Other Information.

 

(a)      Promptly, upon receipt by Borrower, copies of any reports, statements
or written materials (other than routine communications (electronic or
otherwise) between Borrower or its Affiliates and such entities that are not
material in nature) in relation to any breach, default, or event of default
under any Material Contract shall be delivered to Agent.

 

(b)      Promptly from time to time, such other information concerning Borrower
and any other Loan Party as Agent may reasonably request.

 

(c)      Promptly, upon receipt by Borrower, copies of (x) any notices or other
communications relating to any breach, default, or event of default with respect
to the SVB Indebtedness, and (y) any other modifications or amendments entered
into in relation to the SVB Indebtedness shall be delivered to Agent.

 

6.2       Books; Records; Inspections.

 

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time and with reasonable notice), Agent or
any representative thereof to inspect the properties and operations of Borrower
or any other Loan Party; and permit, and cause each other Loan Party to permit,
at any reasonable time and with reasonable notice (or at any time without notice
if an Event of Default exists), Agent (accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof), and to examine (and, at
the expense of Borrower or the applicable Loan Party, photocopy extracts from)
any of its books or other records; and permit, and cause each other Loan Party
to permit, (at any reasonable time and with reasonable notice) Agent and its
representatives to inspect the Collateral and other tangible assets of Borrower
or Loan Party, to perform appraisals of the equipment of Borrower or Loan Party,
and to inspect, audit, check and make copies of and extracts from the books,
records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to any Collateral.

 

6.3       Conduct of Business; Maintenance of Property; Insurance.

 



(a)          Borrower shall (i) conduct its business in accordance with its
current business practices, (ii) engage principally in the same or similar lines
of business substantially as heretofore conducted, (iii) collect the Royalties
in the ordinary course of business, (iv) maintain all of its Collateral used or
useful in its business in good repair, working order and condition (normal wear
and tear excepted and except as may be disposed of in the ordinary course of
business and in accordance with the terms of the Loan Documents), (v) from time
to time to make all necessary repairs, renewals and replacements to the
Collateral; (vi) maintain and keep in full force and effect and all material
Permits and qualifications to do business and good standing in its jurisdiction
of formation and each other jurisdiction in which the ownership or lease of
property or the nature of its business makes such Permits or qualification
necessary and in which failure to maintain such Permits or qualification could
reasonably be expected to be, have or result in a Material Adverse Effect; (vii)
remain in good standing and maintain operations in all jurisdictions in which it
is currently located, except where the failure to remain in good standing or
maintain operations would not reasonably be expected to be, have or result in a
Material Adverse Effect, and (viii) maintain, comply with and keep in full force
and effect all Intellectual Property and Permits necessary to conduct its
business, except in each case where the failure to maintain, comply with or keep
in full force and effect could not reasonably be expected to be, have or result
in a Material Adverse Effect.

 



- 38 -

 

 

(b)         Borrower shall keep, and cause each other Loan Party to keep, all
property necessary in the business of Borrower or each other Loan Party in good
working order and condition, ordinary wear and tear excepted.

 

(c)         Borrower shall maintain, and cause each other Loan Party to
maintain, with responsible insurance companies, such insurance coverage as shall
be required by all laws, governmental regulations and court decrees and orders
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is (i) customarily maintained by Persons operating
in the same geographical region as Borrower that are (A) subject to CLIA and
other applicable Health Care Laws, or (B) otherwise delivering to customers
products or services similar to the Laboratory Services (in each case, as
determined by Agent in its reasonable discretion), and (B) otherwise in form,
substance, and amounts acceptable to Agent in its reasonable discretion;
provided that in any event, such insurance shall, unless the Agent otherwise
agrees, insure against all risks and liabilities of the type insured against as
of the Closing Date and shall have insured amounts not materially less than, and
deductibles not materially higher than, those amounts provided for as of the
Closing Date. Upon request of Agent or any Lender, Borrower shall furnish to
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by Borrower and each other Loan Party.
Borrower shall cause each issuer of an insurance policy to provide Agent with an
endorsement (x) showing Agent as a loss payee with respect to each policy of
property or casualty insurance and naming Agent as an additional insured with
respect to each policy of liability insurance promptly upon request by Agent,
(y) providing that the insurance carrier will endeavor to give at least thirty
(30) days’ prior written notice to Borrower and Agent (or ten (10) days’ prior
written notice if the Agent consents to such shorter notice) before the
termination or cancellation of the policy prior to the expiration thereof and
(z) reasonably acceptable in all other respects to Agent. Borrower shall execute
and deliver, and cause each other applicable Loan Party to execute and deliver,
to Agent a collateral assignment, in form and substance reasonably satisfactory
to Agent, of each business interruption insurance policy maintained by the Loan
Parties.

 

(d)         Unless Borrower provides Agent with evidence of the continuing
insurance coverage required by this Agreement, Agent (upon reasonable advance
notice to Borrower) may purchase insurance at Borrower’s expense to protect
Agent’s and Lenders’ interests in the Collateral. This insurance shall protect
Borrower’s and each other Loan Party’s interests. The coverage that Agent
purchases shall pay any claim that is made against Borrower or any other Loan
Party in connection with the Collateral. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement. If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the reasonable costs of that insurance, including interest and
any other charges that may be imposed with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance, and such
costs of the insurance may be added to the principal amount of the Loans owing
hereunder.

 

- 39 -

 

  

6.4          Compliance with Laws; Payment of Taxes and Liabilities.

 

(a)          Comply, and cause each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply would not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who Controls a Loan Party is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations and (d) pay, and
cause each other Loan Party to pay, prior to delinquency, all federal and other
taxes and other material governmental charges against it or any of its property,
as well as material claims of any kind which, if unpaid, could become a Lien
(other than a Permitted Lien) on any of its property; provided that the
foregoing shall not require Borrower or any other Loan Party to pay any such
tax, charge or claim so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP. For purposes of this
Section 6.4, “Control” shall mean, when used with respect to any Person, (x) the
direct or indirect beneficial ownership of fifty-one percent (51%) or more of
the outstanding Equity Interests of such Person or (y) the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

6.5         Maintenance of Existence.

 

Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
(other than Response Genetics, Ltd., a company organized under the laws of
Scotland) to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

6.6         Employee Benefit Plans.

 

Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $500,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.

 

6.7         Environmental Matters.

 



Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of Borrower or any other Loan Party, cause, or direct the applicable Loan
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply in all material respects with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, except to the extent the failure to do so would not be reasonably
expected to result in a Material Adverse Effect, Borrower shall, and shall cause
each other Loan Party to, comply with each valid Federal or state judicial or
administrative order requiring the performance at any real property by Borrower
or any other Loan Party of activities in response to the release or threatened
release of a Hazardous Substance.

 



- 40 -

 

 

6.8         Further Assurances.

 

Take, and cause each other Loan Party to take, such actions as are necessary or
as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower and each
Subsidiary of Borrower (as well as all equity interests of each Subsidiary of
Borrower) and guaranteed by all of the Subsidiaries of Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary of Borrower
acquired or created after the Closing Date), in each case including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing and (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession but excluding (a) the requirement for the Loan Parties to
execute and deliver leasehold mortgages, and (b) any other Excluded Collateral
as defined in the Guarantee and Collateral Agreement.

 

6.9       Compliance with Health Care Laws.

 

(a)         Without limiting or qualifying Section 6.4 or any other provision of
this Agreement, Borrower will comply, and will cause each other Loan Party and
each Subsidiary of Borrower to comply, in all material respects with all
applicable Health Care Laws relating to the operation of such Person’s business,
except where failure to comply would not reasonably be expected to have a
Material Adverse Effect.

 

(b)         [Reserved].

 

(c)          Borrower will, and will cause each other Loan Party and each
Subsidiary to:

 

(i)          Keep in full force and effect all Authorizations required to
operate such Person’s business under applicable Health Care Laws and maintain
any other qualifications necessary to conduct, arrange for, administer, provide
services in connection with or receive payment for, any clinical research
services, except to the extent such failure to keep in full force and effect or
maintain would not reasonably be expected to have a Material Adverse Effect.



 

(ii)         Promptly furnish or cause to be furnished to the Agent, with
respect to matters that could reasonably be expected to have a Material Adverse
Effect, (i) copies of all material reports of investigational/inspectional
observations issued to and received by the Loan Parties or any of their
Subsidiaries, and issued by any Governmental Authority relating to such Person’s
business, (ii) copies of all material establishment investigation/inspection
reports (including, but not limited to, FDA Form 483’s) issued to and received
by Loan Parties or any of their Subsidiaries and issued by any Governmental
Authority, and (iii) copies of all material warnings and material untitled
letters as well as other material documents received by Loan Parties or any of
their Subsidiaries from the FDA, CMS, DEA, or any other Governmental Authority
relating to or arising out of the conduct applicable to the business of the Loan
Parties or any of their Subsidiaries that asserts past or ongoing lack of
compliance with any Health Care Law or any other applicable foreign, federal,
state or local law or regulation of similar import and (iv) notice of any
material investigation or material audit or similar proceeding by the FDA, DEA,
CMS, or any other Governmental Authority.

 



- 41 -

 

 

(iii)        Promptly furnish or cause to be furnished to the Agent, with
respect to matters that would reasonably be expected to have a Material Adverse
Effect, (in such form as may be reasonably required by Agent) copies of all
non-privileged, reports, correspondence, pleadings and other communications
relating to any matter that could lead to the loss, revocation or suspension (or
threatened loss, revocation or suspension) of any material Authorization or of
any material qualification of any Loan Party or Subsidiary; provided that any
internal reports to a Person’s compliance “hot line” which are promptly
investigated and determined to be without merit need not be reported.

 

(iv)        Promptly furnish or cause to be furnished to the Agent notice of all
material fines or penalties imposed by any Governmental Authority under any
Health Care Law against any Loan Party or any of its Subsidiaries.

 

(v)         Promptly furnish or cause to be furnished to the Agent notice of all
material allegations by any Governmental Authority (or any agent thereof) of
fraudulent activities of any Loan Party or any of its Subsidiaries in relation
to the provision of clinical research or related services.

 

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law.

 

6.10       Cure of Violations.

 

If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.

 

6.11       Corporate Compliance Program.

 

Maintain, and will cause each other Loan Party to maintain on its behalf, a
corporate compliance program reasonably acceptable to Agent. Until the
Obligations have been Paid in Full, Borrower will modify such corporate
compliance program from time to time (and cause the other Loan Parties and
Subsidiaries to modify their respective corporate compliance programs) as may be
reasonable to attempt to ensure continuing compliance in all material respects
with all material applicable laws, ordinances, rules, regulations and
requirements (including, in all applicable material respects, any material
Health Care Laws). Borrower will permit Agent and/or any of its outside
consultants to review such corporate compliance programs from time to time upon
reasonable notice and during normal business hours of Borrower.

  

6.12       Payment of Debt.

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and appropriate reserves shall have been made in accordance with
GAAP consistently applied.

 



- 42 -

 

 

6.13       Deposit Accounts.

 

In the event the SVB Indebtedness is repaid or otherwise terminated and not
replaced with a substantially equivalent line of credit less than or equal to
the principal amount of the SVB Indebtedness that is subject to the
Intercreditor Agreement (or any replacement intercreditor or subordination
agreement in form and substance acceptable to Agent in its sole discretion) (an
“Equivalent Credit Line”), Borrower shall cause any Deposit Accounts to be
subject to a control agreement entered into from time to time, at Agent’s
request, among Borrower, Agent and any third party bank or financial institution
(subject to Agent’s prior written approval in its reasonable discretion) at
which Borrower maintains a Deposit Account. Notwithstanding the foregoing, such
control agreement shall terminate upon Borrower entering into an Equivalent
Credit Line, if reasonably required by new lender under the Equivalent Credit
Line.

 

6.14       Collateral Access Agreement.

 

Deliver to Agent a fully-executed landlord waiver or collateral access
agreement, in form and substance acceptable to Agent in its sole discretion,
within (x) ninety (90) days following the Closing Date, with respect to each
premises leased to Borrower as of the Closing Date, and (y) thirty (30) days
following the acquisition of a leasehold interest in any real property other
than any premises leased to Borrower as of the Closing Date.

 

6.15       Insurance Certificates.

 

Deliver to Agent, within thirty (30) days following the Closing Date, in form
and substance acceptable to Agent in its sole discretion, (i) evidence that
adequate insurance required to be maintained under this Agreement is in full
force and effect, including without limitation, casualty and liability
insurance, (ii) insurance certificates issued by Borrower’s insurance broker
containing such information regarding Borrower’s casualty and liability
insurance policies as Agent shall request and naming Agent as an additional
insured and/or lenders loss payee, as applicable, and (iii) endorsements issued
by Borrower’s insurer naming Agent as lenders loss payee and additional insured,
as applicable, to the policies referenced in clauses (i) and (ii) above.

 

6.16       Foreign Good Standing Certificates.

  

Deliver to Agent, within five (5) Business Days following the Closing Date, good
standing certificates for Borrower in each jurisdiction other than its
jurisdiction of organization in which Borrower is qualified to do business as a
foreign entity, in form and substance reasonably satisfactory to Agent.

 

Section 7              Negative Covenants.

 

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:

 

7.1          Debt.

 

Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except:

 

(a)          Obligations under this Agreement and the other Loan Documents;

 

(b)          the SVB Indebtedness or any Equivalent Credit Line; provided that
the aggregate amount of all such SVB Indebtedness or an Equivalent Credit Line
at any time outstanding shall not exceed $***;

 



- 43 -

 

 

(c)          Debt secured by Liens permitted by Section 7.2(b), Section 7.2(d),
Section 7.2(e) or Section 7.2(o) and extensions, renewals and re-financings
thereof; provided that the aggregate amount of all such Debt permitted under
Section 7.2(d) at any time outstanding shall not exceed $***;

 

(d)         Debt with respect to any Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;

 

(e)          Debt (i) arising from customary agreements for indemnification
related to sales of goods, licensing of intellectual property or adjustment of
purchase price or similar obligations in any case incurred in connection with
the acquisition or disposition of any business, assets or Subsidiary of Borrower
otherwise permitted hereunder, (ii) representing deferred compensation to
employees of any Loan Party incurred in the ordinary course of business, and
(iii) representing customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business;

 

(f)          Debt with respect to cash management obligations and other Debt in
respect of automatic clearing house arrangements, netting services, overdraft
protection and similar arrangements, in each case incurred in the ordinary
course of business;

 

(g)         Debt incurred in connection with surety bonds, performance bonds or
letters of credit for worker’s compensation, unemployment compensation and other
types of social security and otherwise in the ordinary course of business or
referred to in Section 7.2(e);

 

(h)         Debt described on Schedule 7.1 as of the Closing Date, and any
extension, renewal or refinancing (including with a different lender) thereof so
long as the principal amount thereof is not increased; and

 

(i)       unsecured Debt (which for further clarity shall exclude accounts
payable and other current liabilities incurred by Loan Parties in the ordinary
course of business), in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding $***.

  

7.2          Liens.

 

Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

 

(a)          Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and with respect to which no
execution or other enforcement has occurred;

 

(b)          Liens arising in the ordinary course of business (including without
limitation (i) Liens of carriers, warehousemen, mechanics, landlords and
materialmen and other similar Liens imposed by law and (ii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA that secure an amount in
excess of $500,000) or in connection with surety bonds, bids, tenders,
performance bonds, trade contracts not for borrowed money, licenses, statutory
obligations and similar obligations) for sums not overdue or being diligently
contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and with respect to which no execution or other
enforcement of which is effectively stayed;

 



- 44 -

 

 

(c)          Liens described on Schedule 7.2 as of the Closing Date (other than
Liens being released at the closing under this Agreement);

 

(d)         subject to the limitation set forth in Section 7.1(c), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens on any property securing debt incurred for the purpose
of financing all or any part of the cost of acquiring or improving such
property; provided that any such Lien attaches to such property within ninety
(90) days of the acquisition or improvement thereof and attaches solely to the
property so acquired or improved, and (iii) the replacement, extension or
renewal of a Lien permitted by one of the foregoing clauses (i) or (ii) in the
same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount
thereof);

 

(e)          Liens relating to litigation bonds and attachments, appeal bonds,
judgments and other similar Liens arising in connection with any judgment or
award that is not an Event of Default hereunder;

 

(f)          easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Borrower or any Subsidiary;

 

(g)         Liens arising under the Loan Documents;

 

(h)         the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof);

 

(i)          any interest or title of a licensor, sublicensor, lessor or
sublessor under any license, lease, sublicense or sublease agreement to the
extent limited to the item licensed or leased;

  

(j)           (i)       Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (ii)
customary set off rights of deposit banks with respect to deposit accounts
maintained at such deposit banks or which are contained in standard agreements
for the opening of an account with a bank;

 

(k)          Liens arising from precautionary filings of financing statements
under the Uniform Commercial Code or similar legislation of any applicable
jurisdiction in respect of operating leases permitted hereunder and entered into
by a Loan Party in the ordinary course of business;

 

(l)           Liens attaching to cash earnest money deposits in connection with
any letter of intent or purchase agreement permitted hereunder or
indemnification other post-closing escrows or holdbacks;

 

(m)         Liens incurred with respect to Hedging Obligations incurred for bona
fide hedging purposes and not for speculation;

 

(n)          Liens to secure obligations of a Loan Party to another Loan Party;
and

 



- 45 -

 

 

(o)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods in the ordinary course of
business.

 

7.3         Dividends; Redemption of Equity Interests.

 

Not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests, (b) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any Equity Interests or other securities or interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such other than in
compliance with Section 7.7 hereof, or (d) make any payment of any management,
service or related or similar fee to any Affiliate or holder of Equity Interests
of Borrower other than in compliance with Section 7.7 hereof.

 

7.4       Mergers; Consolidations; Asset Sales.

 

(a)          Not be a party to any amalgamation or any other form of merger or
consolidation, unless Borrower’s Obligations under this Agreement are Paid in
Full upon the consummation of such transaction or Agent gives written consent,
which consent shall not be unreasonably withheld, to the assumption of
Borrower’s Obligations by the party or Affiliates of the party to such
transaction upon the consummation of such transaction.

 

(b)          Not, and not permit any other Loan Party to, sell, transfer,
dispose of, convey or lease any of its assets or ownership interests in such
assets, or sell or assign with or without recourse any receivables, unless in
each case Borrower’s obligations under this Agreement are Paid in Full upon the
consummation of such Transaction or Agent gives written consent (in its sole
discretion) to the assumption of Borrower’s Obligations by the Person or
Affiliate of the Person party to such transaction upon the consummation of such
transaction, except for (i) sales of inventory in the ordinary course of
business for at least fair market value, (ii) transfers, destruction or other
disposition of inventory or obsolete or worn-out assets in the ordinary course
of business and any other sales and dispositions of assets (excluding (A) any
equity interests of Borrower or any Subsidiary or (B) sales of inventory
described in clause (i) above) for at least fair market value (as determined by
the Board of Directors of Borrower) so long as the net book value of all assets
sold or otherwise disposed of in any Fiscal Year does not exceed $*** with
respect to sales and dispositions made pursuant to this clause (ii), (iii) sales
and dispositions to Loan Parties, (iv) leases, licenses, subleases and
sublicenses entered into in the ordinary course of business, (v) sales and
exchanges of Cash Equivalent Investments to the extent otherwise permitted
hereunder, (vi) Liens expressly permitted under Section 7.2 and transactions
expressly permitted by Section 7.4(a) or 7.10, (vii) sales or issuances of
equity interests by Borrower, (viii) issuances of equity interests by any Loan
Party to any other Loan Party, (ix) dispositions in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of Borrower, are not material to the
conduct of the business of the Loan Parties, (x) a cancellation of any
intercompany Debt among the Loan Parties, (xi) a disposition which constitutes
an insured event or pursuant to a condemnation, “eminent domain” or similar
proceeding, (xii) sales and dispositions among Subsidiaries of Borrower, and
(xiii) exchanges of existing equipment for new equipment that is substantially
similar to the equipment being exchanged and that has a value equal to or
greater than the equipment being exchanged.

 

7.5         Modification of Organizational Documents.

 

Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.

 

- 46 -

 



 

7.6          Use of Proceeds.

 

Use the proceeds of the Loans, solely for paying off the Prior Debt, working
capital, for capital expenditures, for fees and expenses related to the
negotiation, execution, delivery and closing of this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby and for
other general business purposes of Borrower and its Subsidiaries, and not use
any proceeds of any Loan or permit any proceeds of any Loan to be used, either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock.

 

7.7          Transactions with Affiliates.

 

Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) reasonable
compensation and indemnities to, benefits for, reimbursement of expenses of, and
employment arrangements with, officers, employees and directors in the ordinary
course of business, (ii) transactions among Loan Parties and (iii) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.7.

 

7.8         Inconsistent Agreements.



 

Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
Borrower or any other Loan Party from granting to Agent and Lenders a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any other Loan Party to (i) pay
dividends or make other distributions to Borrower or any other Subsidiary, or
pay any Debt owed to Borrower or any other Subsidiary, (ii) make loans or
advances to Borrower or any other Loan Party or (iii) transfer any of its assets
or properties to Borrower or any other Loan Party, other than, in the cases of
clauses (b) and (c), (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt or to
leases and licenses permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, (D) those arising under any Loan Document or the SVB Loan
Documents and (E) customary provisions in contracts for the disposition of any
assets; provided that the restrictions in any such contract shall apply only to
the assets or Subsidiary that is to be disposed of and such disposition is
permitted hereunder.

 

7.9          Business Activities.

 

Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the Closing Date and businesses
reasonably related thereto. Not, and not permit any other Loan Party to, issue
any equity interest other than (a) Equity Interests of Borrower that do not
require any cash dividends or other cash distributions to be made prior to the
Obligations being Paid in Full, (b) any issuance by a Subsidiary to Borrower or
another Subsidiary in accordance with Section 7.3 or Section 7.10, or (c) any
issuance of directors’ qualifying shares as required by applicable law.

 



- 47 -

 

 

7.10       Investments.

 

Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:

 

(a)          contributions by Borrower to the capital of any Wholly-Owned
Subsidiary of Borrower, so long as the recipient of any such contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its equity interests and substantially all of its real and personal property, in
each case in accordance with Section 6.8;

 

(b)          Cash Equivalent Investments;

 

(c)          bank deposits in the ordinary course of business;

 

(d)          Investments listed on Schedule 7.10 as of the Closing Date,
together with any roll-over or reinvestment of such Investment(s);

 

(e)          any purchase or other acquisition by Borrower or any Wholly-Owned
Subsidiary of Borrower of the assets or equity interests of any Subsidiary of
Borrower;

 

(f)          transactions among Loan Parties permitted by Section 7.4;

 

(g)         Hedging Obligations permitted under Section 7.1(c); and

 

(h)          (i) advances given to employees and directors in the ordinary
course of business and (ii) other emergency or special circumstance advances
given to employees not to exceed in the case of clauses (i) and (ii) taken
together $*** in the aggregate outstanding at any time;

 

(i)           lease, utility and other similar deposits made in the ordinary
course of business and trade credit extended in the ordinary course of business;

 

(j)           Investments consisting of the non-cash portion of the
consideration received in respect of Dispositions permitted hereunder;

 

(k)          Investments resulting from or otherwise constituting Acquisitions
not to exceed $*** in the aggregate during any calendar year of the term of this
Loan; provided that for purposes of calculating such aggregate annual
Investments during any calendar year, such calculation shall exclude (i) any
payments made by or on behalf of Borrower based solely on actual sales, revenues
or other income-related metrics, (ii) any payments to be made in relation to
such Investment after the Term Loan Maturity Date and (iii) any payments made
during such calendar year in relation to Products in existence as of the Closing
Date and/or Investments made by Borrower prior to the Closing Date.

 

(l)           Investments permitted by Borrower or any Loan Party as a result of
the receipt of insurance and/or condemnation proceeds in accordance with the
Loan Documents; and

 

(m)         Investments (i) received as a result of the bankruptcy or
reorganization of any Person or taken in settlement of or other resolution of
claims or disputes or (ii) in securities of customers and suppliers received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and bona fide disputes with, customers and suppliers, and, in each
case, extensions, modifications and renewals thereof.

 



- 48 -

 

 

7.11       Restriction of Amendments to Certain Documents.

 

Not (i) amend or otherwise modify, or waive any rights under, any provisions of
the SVB Loan Documents (except that the terms of the SVB Indebtedness may be
amended, modified or otherwise waived to the extent permitted under the
Intercreditor Agreement or in any manner that could not reasonably be expected
to materially and adversely affect the interests of Agent or any Lender) or (ii)
amend or otherwise modify in any material manner, or waive any rights under, any
provisions of any of the Material Contracts (or any replacements thereof) set
forth on Schedule 7.11 hereto (as such schedule may be updated by Agent from
time to time to include any material contracts, licenses, agreements or similar
arrangements to those described on such Schedule as of the Closing Date that are
entered into by Borrower from time to time after the Closing Date), in each case
that could reasonably be expected to materially and adversely affect the
interests of Agent or any Lender; provided, however, that notwithstanding
anything to the contrary set forth in this Agreement, Agent and Lenders (x)
acknowledge that as of the date hereof, the Borrower has executed a term sheet
with SVB pursuant to which the SVB Loan Documents will be amended, (y)
acknowledge receiving of a copy of such term sheet, and (z) agree that Agent and
Lenders shall cooperate with Borrower with respect to such amendment including
consent of Agent to such amendment, on behalf of Lenders, which consent shall
not be unreasonably withheld.

 

7.12       Fiscal Year.

 

Not change its Fiscal Year.

 

7.13       Financial Covenants

 

7.13.1     Consolidated Unencumbered Liquid Assets.

 

Not permit the Consolidated Unencumbered Liquid Assets on the last day of any
Fiscal Quarter to be less than $***.

 

7.13.2     Minimum Aggregate Revenue.

 

Not permit the Aggregate Revenue for the twelve (12) consecutive month period
ending on the last Business Day of any Fiscal Quarter (designated by “Q” in the
table below) to be less than the applicable amount set forth on the table below
for such period.

 

Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:



Q4 2014 Q1 2015 Q2 2015 Q3 2015 Q4 2015 Q1 2016 Q2 2016 Q3 2016 Q4 2016 and each
Fiscal
Quarter thereafter $*** $*** $*** $*** $*** $*** $*** $*** $***

 

7.14       Deposit Accounts.

 

Not, and not permit any other Loan Party, to maintain or establish any new
Deposit Accounts other than (a) the Deposit Accounts set forth on Schedule 7.14
(which Deposit Accounts constitute all of the Deposit Accounts, securities
accounts or other similar accounts maintained by the Loan Parties as of the
Closing Date) without prior written notice to Agent and unless Agent, Borrower
or such other applicable Loan Party and the bank or other financial institution
at which the account is to be opened after the Closing Date enter into a
tri-party deposit account control agreement, in form and substance reasonably
satisfactory to Agent, regarding such Deposit Account pursuant to which each of
such bank and the applicable Loan Party acknowledges the security interest and
control of Agent in such account and agrees to limit its set-off rights with
respect thereto, and (b) Exempt Accounts.

 



- 49 -

 

 

7.15       Subsidiaries.

 

Not, and not permit any other Loan Party to, in each case without the prior
written consent of Agent in its sole discretion, establish or acquire any
Subsidiary unless (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) such Subsidiary shall have assumed
and joined each Loan Document as a Loan Party pursuant to documentation
acceptable to Agent in its sole discretion and (iii) all other Loan Parties
shall have reaffirmed all Obligations as well as all representations and
warranties under the Loan Documents (except to the extent such representations
and warranties specifically relate to a prior date only).

 

7.16       Regulatory Matters.

 

To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to, (i)
make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to any Governmental Authority; fail to disclose a
material fact required to be disclosed to any Governmental Authority; or commit
a material act, make a material statement, or fail to make a statement in breach
of CLIA or that could otherwise reasonably be expected to provide the basis for
CMS or any Governmental Authority to undertake action against such Loan Party,
(ii) conduct any clinical studies in the United States or sponsor the conduct of
any clinical research in the United States, (iii) introduce into commercial
distribution any FDA Products which are, upon their shipment, adulterated or
misbranded in violation of 21 U.S.C. § 331, (iv) make, and use commercially
reasonable efforts to not permit any officer, employee or agent of any Loan
Party to make, any untrue statement of material fact or fraudulent statement to
the FDA or any other Governmental Authority; fail to disclose a material fact
required to be disclosed to the FDA or any other Governmental Authority; or
commit a material act, make a material statement, or fail to make a statement in
breach of the FD&C Act or that could otherwise reasonably be expected to provide
the basis for the FDA or any other Governmental Authority to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991), or (v)
otherwise incur any material liability (whether actual or contingent) for
failure to comply with Health Care Laws.

 

7.17       Name; Permits; Dissolution; Insurance Policies; Disposition of
Collateral; Taxes; Trade Names.

 

Borrower shall not (a) change its jurisdiction of organization or change its
corporate name without thirty (30) calendar days prior written notice to Agent,
(b) amend, alter, suspend, terminate or make provisional in any material way,
any Permit, the suspension, amendment, alteration or termination of which could
reasonably be expected to be, have or result in a Material Adverse Effect
without the prior written consent of Required Lenders, which consent shall not
be unreasonably withheld, (c) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing, (d) amend, modify, restate or change any
insurance policy in a manner adverse to Agent or Lenders, (e) engage, directly
or indirectly, in any business other than as set forth herein, (f) change its
federal tax employer identification number or similar tax identification number
under the relevant jurisdiction or establish new or additional trade names
without providing not less than thirty (30) days advance written notice to
Agent, or (g) revoke, alter or amend any Tax Information Authorization (on IRS
Form 8821 or otherwise) or other similar authorization mandated by the relevant
Government Authority given to any Lender.

 



- 50 -

 

 

7.18       Truth of Statements.

 

Borrower shall not knowingly furnish to Agent or any Lender any certificate or
other document that contains any untrue statement of a material fact or that
omits to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.

 

Section 8              Events of Default; Remedies.

 

8.1          Events of Default.

 

Each of the following shall constitute an Event of Default under this Agreement:

 

8.1.1       Non-Payment of Credit.

  

Default in the payment when due of the principal of any Loan; or default, and
continuance thereof for five Business Days, in the payment when due of any
interest, fee, or other amount payable by any Loan Party hereunder or under any
other Loan Document. For the avoidance of doubt, the underpayment of any
Revenue-Based Payment shall not constitute the failure to make any payment for
purposes of this Section 8.1.1 but instead shall be governed solely by Section
8.1.4.

 

8.1.2       Default Under Other Debt.

 

Any default shall occur under the terms applicable to any Debt of any Loan Party
(excluding the Obligations) in an aggregate principal amount (for all such Debt
so affected and including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement)
exceeding $*** and such default shall (a) consist of the failure to pay such
Debt when due (after giving effect to applicable grace periods), whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower or
any other Loan Party to purchase or redeem such Debt or post cash collateral in
respect thereof) prior to its expressed maturity.

 

8.1.3       Bankruptcy; Insolvency.

 

(a)       Any Loan Party shall (i) be unable to pay its debts generally as they
become due, (ii) file an assignment or have filed against it a petition under
any insolvency statute, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of itself or of the whole or any substantial
part of its property or shall otherwise be dissolved or liquidated, or (v) make
an application or commence a proceeding seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law; or

 



- 51 -

 

 

(b)       (i) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any Loan Party or the whole or any substantial part of any of
Loan Party’s properties, which shall continue unstayed and in effect for a
period of sixty (60) calendar days, (B) approve a petition or claim filed
against any Loan Party seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of any Loan Party or of the whole or any substantial part of any of Loan Party’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Loan Party any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.

 

8.1.4       Non-Compliance with Loan Documents.

 

(a)       Failure by Borrower to comply with or to perform any covenant set
forth in Section 7; (b) failure by any Loan Party to comply with or to perform
any other provision of this Agreement or any other Loan Document applicable to
it (and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (b) for
thirty (30) days after the earlier of any Loan Party becoming aware of such
failure or notice thereof to Borrower from Agent or any Lender; or (c) failure
by Borrower to pay the amount of any Royalty-Based Payment set forth in a report
delivered pursuant to Section 2.9.1(c) on or before the applicable Payment Date
or, if there is any dispute as to the amount of any Revenue-Based Payment
required to be paid with respect to any Fiscal Quarter, failure by Borrower,
upon final resolution of such dispute (by agreement or non-appealable judgment
of a New York Court) to pay within fifteen (15) days after such final resolution
the amount of any such Revenue-Based Payment determined to be payable by it and
not previously paid.

 

8.1.5       Representations; Warranties.

 

Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.

 

8.1.6       Pension Plans.

 

(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $500,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA securing obligations in excess of
$500,000; or (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without unaccrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any other Loan
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $500,000.

 

8.1.7       Judgments.

 

Final judgments which exceed an aggregate of $*** (to the extent not adequately
covered by insurance as to which the insurance company has not disclaimed
liability) shall be rendered against any Loan Party and shall not have been
paid, discharged or vacated or had execution thereof stayed pending appeal
within sixty (60) calendar days after entry or filing of such judgments.

 



- 52 -

 

 

8.1.8       Invalidity of Loan Documents or Liens.

 

(a)       Any Loan Document shall cease to be in full force and effect otherwise
in accordance with its express terms that results in a material diminution of
the rights and remedies afforded to Agent and/or Lenders or any other secured
parties thereunder ; (b) any Loan Party (or any Person by, through or on behalf
of any Loan Party) shall contest in any manner the validity, binding nature or
enforceability of any Loan Document; or (c) any Lien created pursuant to any
Loan Document ceases to constitute a valid first priority perfected Lien
(subject to Permitted Liens) on any material portion of the Collateral in
accordance with the terms thereof, or Agent ceases to have a valid perfected
first priority security interest (subject to Permitted Liens) in any material
portion of the Collateral pledged to Agent, for the benefit of Lenders, pursuant
to the Collateral Documents.



  

8.1.9       Invalidity of Subordination Provisions.

 

Any subordination provision in any document or instrument governing the SVB
Indebtedness or any subordination provision in the Intercreditor Agreement, or
any subordination provision in any guaranty by any Loan Party of the SVB
Indebtedness, shall cease to be in full force and effect other than as a result
of any payment of the SVB Indebtedness permitted hereunder, or any Loan Party
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

 

8.1.10     Change of Control.

 

A Change of Control not otherwise permitted pursuant to Section 7.4 above shall
occur.

 

8.1.11     Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters.

 

The institution of any proceeding by FDA, CMS, or similar Governmental Authority
to order the withdrawal of any Product or Product category or Laboratory Service
or Laboratory Service category from the market or to enjoin Borrower or its
Subsidiary from manufacturing, marketing, selling, distributing, or otherwise
providing any Product or Product category or Laboratory Service or Laboratory
Service category that could reasonably be expected to have a Material Adverse
Effect, (b) the institution of any action or proceeding by DEA, FDA, CMS, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Required Permit held by Borrower or its Subsidiary or any of their
representatives, which, in each case, could reasonably be expected to have a
Material Adverse Effect, (c) the commencement of any enforcement action against
Borrower or its Subsidiary by DEA, FDA, CMS, or any other Governmental Authority
that could reasonably be expected to have a Material Adverse Effect, (d) the
recall of any Products or Laboratory Service from the market, the voluntary
withdrawal of any Products or Laboratory Service from the market, or actions to
discontinue the sale of any Products or Laboratory Service that could reasonably
be expected to have a Material Adverse Effect, (e) the occurrence of adverse
test, audit, or inspection results in connection with a Product or Laboratory
Service which could reasonably be expected to have a Material Adverse Effect, or
(f) the occurrence of any event described in clauses (a) through (e) above that
would otherwise cause Borrower to be excluded from participating in any federal,
provincial, state or local health care programs under Section 1128 of the Social
Security Act or any similar law or regulation. 

 



- 53 -

 

 

8.2          Remedies.

 

(a)         If any Event of Default described in Section 8.1.3 shall occur, the
Loans and all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of Required Lenders shall, declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
shall become immediately due and payable (in whole or in part, as applicable),
all without presentment, demand, protest or notice of any kind. Agent shall use
commercially reasonable efforts to promptly advise Borrower of any such
declaration, but failure to do so shall not impair the effect of such
declaration.

 

(b)         In addition to the acceleration provisions set forth in Section
8.2(a) above, upon the occurrence and continuation of an Event of Default, Agent
may (or shall at the request of Required Lenders) exercise any and all rights,
options and remedies provided for in any Loan Document, under the Uniform
Commercial Code, any other applicable foreign or domestic laws or otherwise at
law or in equity, including, without limitation, the right to (i) apply any
property of Borrower held by Agent to reduce the Obligations, (ii) foreclose the
Liens created under the Loan Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged, with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities are
located, or render any of the foregoing unusable or dispose of the Collateral
and/or pledged securities on such premises without any liability for rent,
storage, utilities, or other sums, and Borrower shall not resist or interfere
with such action, (vii) at Borrower’s expense, require that all or any part of
the Collateral be assembled and made available to Agent, for the benefit of
Lenders, or Required Lenders at any place reasonably designated by Required
Lenders in their sole discretion and/or relinquish or abandon any Collateral or
securities pledged or any Lien thereon.

 

(c)         The enumeration of any rights and remedies in any Loan Document is
not intended to be exhaustive, and all rights and remedies of Agent and Lenders
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Agent and Lenders otherwise may
have. The partial or complete exercise of any right or remedy shall not preclude
any other further exercise of such or any other right or remedy.

 

Section 9              Agent.

 

9.1         Appointment; Authorization.

 

Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

 



- 54 -

 

 

9.2         Delegation of Duties.

 

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

9.3       Limited Liability.



 

None of Agent or any of its directors, officers, employees or agents shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

 

9.4          Reliance.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders (or all
Lenders if expressly required hereunder) and such request and any action taken
or failure to act pursuant thereto shall be binding upon each Lender.

 

9.5          Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Agent will notify
Lenders of its receipt of any such notice or any such default in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders. Agent shall take such action with respect to such Event of Default or
Default as may be requested by Required Lenders in accordance with Section 8.2;
provided that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of Lenders.

 



- 55 -

 

 

9.6          Credit Decision.

 

Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.

 

9.7         Indemnification.

 

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), based on such Lender’s Pro Rata
Term Loan Share, from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses, including Legal Costs, except to the
extent any thereof result from the applicable Person’s own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Legal Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 9.7 shall survive repayment of the Loans, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.

 

9.8         Agent Individually.

 

SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.

 



- 56 -

 

 

9.9         Successor Agent.

 

Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders and
Borrower (unless during the existence of an Event of Default such notice is
waived by Required Lenders). If Agent resigns under this Agreement, Required
Lenders shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent from among Lenders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent becomes effective, the provisions of this Section 9 and
Sections 10.4 and 10.5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any collateral security held by Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue so to hold
such collateral security until such time as a successor Agent is appointed and
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit so long as retiring Agent shall continue to so hold such
collateral security. Upon the acceptance of a successor’s appointment as Agent
hereunder, the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents in respect of the
Collateral.

 

9.10       Collateral and Guarantee Matters.

 

Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document
(i) when all Obligations have been Paid in Full; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed and understood that Agent may conclusively rely without further
inquiry on a certificate of an officer of Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
Required Lenders; (b) notwithstanding Section 10.1(a)(ii) hereof to release any
party from its guaranty under the Guarantee and Collateral Agreement (i) when
all Obligations have been Paid in Full or (ii) if such party was sold or is to
be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including by consent, waiver or amendment and it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
being made in compliance with this Agreement); or (c) to subordinate its
interest in any Collateral to any holder of a Lien on such Collateral which is
permitted by Section 7.2(d) (it being understood that Agent may conclusively
rely on a certificate from Borrower in determining whether the Debt secured by
any such Lien is permitted by Section 7.1(b)). Upon request by Agent at any
time, Lenders will confirm in writing Agent’s authority to release, or
subordinate its interest in, particular types or items of Collateral pursuant to
this Section 9.10.

 



- 57 -

 

 

Agent shall release any Lien granted to or held by Agent under any Collateral
Document (i) when all Obligations have been Paid in Full, (ii) in respect of
property sold or to be sold or disposed of as part of or in connection with any
sale or other disposition permitted hereunder (it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition of property being made
in compliance with this Agreement) or (iii) subject to Section 10.1, if directed
to do so in writing by Required Lenders.



  

In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such termination and release documentation as
Borrower may reasonably request to evidence a Lien release that occurs pursuant
to terms of this Section 9.10.

 

9.11       SVB Indebtedness Intercreditor Agreement.

 

Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into the Intercreditor Agreement, on its behalf and to take such action on
its behalf under the provisions of any such agreement (subject to the last
sentence of this Section 9.11). Each Lender further agrees to be bound by the
terms and conditions of the Intercreditor Agreement. Each Lender hereby
authorizes Agent to issue blockages notices in connection with the SVB
Indebtedness and the Intercreditor Agreement at the direction of Required
Lenders (it being agreed and understood that Agent will not act unilaterally to
issue such blockage notices).

 

9.12       Actions in Concert.

 

For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement, the Notes and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

 

Section 10            Miscellaneous.

 

10.1       Waiver; Amendments.

 

(a)          Except as otherwise expressly provided in this Agreement, no
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or any of the other Loan Documents (including without
limitation, the Intercreditor Agreement) shall in any event be effective unless
the same shall be in writing and signed by Borrower (with respect to Loan
Documents to which Borrower is a party), by Lenders having aggregate Pro Rata
Term Loan Shares of not less than the aggregate Pro Rata Term Loan Shares
expressly designated herein with respect thereto or, in the absence of such
express designation herein, by Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that:

 

(i)       no such amendment, modification, waiver or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby, in addition
to Required Lenders and Borrower, do any of the following: (A) increase any of
the Commitments (provided that only the Lenders participating in any such
increase of the Commitments shall be considered directly affected by such
increase), (B) extend the date scheduled for payment of any principal of (except
as otherwise expressly set forth below in clause (C)) or interest on the Loans
or any fees or other amounts payable hereunder or under the other Loan
Documents, or (C) reduce the principal amount of any Loan, the amount or rate of
interest thereon (provided that Required Lenders may rescind an imposition of
default interest pursuant to Section 2.6.1), or any fees or other amounts
payable hereunder or under the other Loan Documents; and

 

- 58 -

 

  

(ii)      no such amendment, modification, waiver or consent shall, unless in
writing and signed by all of the Lenders in addition to Borrower (with respect
to Loan Documents to which Borrower is a party), each such other Loan Party, do
any of the following: (A) release any material guaranty under the Guarantee and
Collateral Agreement or release all or substantially all of the Collateral
granted under the Collateral Documents, except as otherwise specifically
provided in this Agreement or the other Loan Documents, (B) change the
definition of Required Lenders, (C) change any provision of this Section 10.1,
(D) amend the provisions of Section 2.10.2, or (E) reduce the aggregate Pro Rata
Term Loan Shares required to effect any amendment, modification, waiver or
consent under the Loan Documents.

 

(b)          No amendment, modification, waiver or consent shall, unless in
writing and signed by Agent, in addition to Borrower and Required Lenders (or
all Lenders directly affected thereby or all of the Lenders, as the case may be,
in accordance with the provisions above), affect the rights, privileges, duties
or obligations of Agent (including without limitation under the provisions of
Section 9), under this Agreement or any other Loan Document.

 

(c)          No delay on the part of Agent or any Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy.

 

10.2       Notices.

 

All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next Business Day; notices sent by mail
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, first class postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. Borrower, Agent and Lenders each hereby acknowledge that,
from time to time, Agent, Lenders and Borrower may deliver information and
notices using electronic mail.

 

10.3       Computations.

 

Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.

 

- 59 -

 

  

10.4       Costs; Expenses.

 

Borrower agrees to pay on demand the reasonable, out-of-pocket costs and
expenses of (a) Agent (including Legal Costs) in connection with (i) the
preparation, execution, syndication and delivery (including perfection and
protection of Collateral) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (provided that the aggregate amount of all such costs and
expenses shall not exceed $***), (ii) the administration of the Loans and the
Loan Documents and (iii) any proposed or actual amendment, supplement or waiver
to any Loan Document, and (b) Agent and Lenders (including Legal Costs) in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents. In addition,
Borrower agrees to pay and to save Agent and Lenders harmless from all liability
for, any fees of Borrower’s auditors in connection with any reasonable exercise
by Agent and Lenders of their rights pursuant to and to the extent provided in
Section 6.2. All Obligations provided for in this Section 10.4 shall survive
repayment of the Loans, cancellation of the Notes, and termination of this
Agreement.

 

10.5       Indemnification by Borrower.

 

In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities, damages and expenses,
including Legal Costs (collectively, the “Indemnified Liabilities”), incurred by
Lender Parties or any of them as a result of, or arising out of, or relating to
any act or omission of any Loan Party or any of their respective officers,
directors or agents, including, without limitation, (a) any tender offer,
merger, purchase of equity interests, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any of the Loans, (b) the use, handling,
release, emission, discharge, transportation, storage, treatment or disposal of
any Hazardous Substance at any property owned or leased by Borrower or any other
Loan Party, (c) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by any Loan Party or the operations
conducted thereon, (d) the investigation, cleanup or remediation of offsite
locations at which any Loan Party or their respective predecessors are alleged
to have directly or indirectly disposed of Hazardous Substances or (e) the
execution, delivery, performance or enforcement of this Agreement or any other
Loan Document by any Lender Party, except to the extent any such Indemnified
Liabilities result solely from the applicable Lender Party’s own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction in a non-appealable judgment. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 10.5 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

 

- 60 -

 

  

10.6       Marshaling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to Agent upon demand its ratable share of the total
amount so recovered from or repaid by Agent to the extent paid to such Lender.

 

10.7       Nonliability of Lenders.

 

The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.

 

10.8       Assignments; Participations.

 

10.8.1    Assignments.

 

(a)       Any Lender may at any time assign to one or more Persons (other than a
Loan Party and their respective Affiliates) (any such Person, an “Assignee”) all
or any portion of such Lender’s Loans and Commitments, with the prior written
consent of Agent, and, so long as no Event of Default exists, Borrower (which
consents shall not be unreasonably withheld or delayed and shall not be required
(i) from Borrower for an assignment by a Lender to another Lender or an
Affiliate of a Lender or an Approved Fund of a Lender, (ii) from Borrower or
Agent for an assignment by SWK Funding LLC, as a Lender, to any Person for which
SWK Advisors LLC acts as an investment advisor (or any similar type of
representation or agency) pursuant to a written agreement or (iii) from Agent
for an assignment by a Lender to an Affiliate of a Lender or an Approved Fund of
a Lender, in each case so long as such assignment does not result in Borrower
being obligated to pay a greater amount under Section 3 to the Assignee than
Borrower is then obligated to pay to the assigning Lender under such Section).
Except as Agent and, so long as no Event of Default exists, Borrower may
otherwise agree, any such assignment (other than any assignment by a Lender to a
Lender or an Affiliate or Approved Fund of a Lender) shall be in a minimum
aggregate amount equal to $1,000,000 or, if less, the Commitment or the
principal amount of the Loan being assigned. Borrower and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the Lender to whom such interest is assigned; provided that no such fee
shall be payable in connection with any assignment by a Lender to a Lender or an
Affiliate or Approved Fund of a Lender. Notwithstanding the foregoing, if the
consent of Borrower is required for any assignment hereunder, Borrower
withholding such consent because such assignment would result in Borrower being
obligated to pay a greater amount under Section 3 to the Assignee than Borrower
is then obligated to pay to the assigning Lender under such Section, shall be
deemed to be a reasonable basis for Borrower to withhold such consent.

 



- 61 -

 

 

(b)       From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Term Loan Share (and, as applicable,
a Note in the principal amount of the Pro Rata Term Loan Share retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to Borrower any prior Note held by it.

 

(c)       Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the Commitments of, and principal amount of the
Loans owing to, such Lender pursuant to the terms hereof. The entries in such
register shall be, in the absence of manifest error, conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

 

(d)       Notwithstanding the foregoing provisions of this Section 10.8.1 or any
other provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note (i) as collateral security to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) unless such assignment results in Borrower being
obligated to pay a greater amount under Section 3 to the Assignee than Borrower
is then obligated to pay to the assigning Lender under such Section (in which
case the provisions of Section 10.8.1(a) shall govern), to (w) an Affiliate of
such Lender which is at least fifty percent (50%) owned (directly or indirectly)
by such Lender or by its direct or indirect parent company, (x) its direct or
indirect parent company, (y) to one or more other Lenders or (z) to an Approved
Fund.

 



- 62 -

 

 

10.9       Participations.



  

Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 10.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. Borrower agrees, to the fullest extent permitted by
applicable law, that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.10.4. Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that a Participant shall not be entitled to such benefits
unless such Participant agrees, for the benefit of Borrower, to comply with the
documentation requirements of Section 3.1(c) as if it were a Lender and complies
with such requirements, and provided, further, that no Participant shall receive
any greater compensation pursuant to Section 3 than would have been paid to the
participating Lender if no participation had been sold). Any such Lender
transferring a participation shall, as an agent for Borrower, maintain in the
United States a register to record the names, address, and interest, principal
and other amounts owing to, each Participant. The entries in such register shall
be, in the absence of manifest error, conclusive, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Participant hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such Participation register shall be
available for inspection by the Agent or Borrower, at any reasonable time upon
reasonable prior written notice from Agent or Borrower.

 

10.10     Confidentiality.

 

Borrower, Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Borrower, Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information (including, without limitation, any information
provided by Borrower pursuant to Sections 6.1.3, 6.1.7, 6.1.8 and 6.2) provided
to them by any other party hereto and/or any other Loan Party, as applicable,
except that Agent and each Lender may disclose such information (a) to Persons
employed or engaged by Agent or such Lender or any of their Affiliates
(including collateral managers of Lenders) in evaluating, approving, structuring
or administering the Loans and the Commitments (provided that such Persons have
been informed of the covenant contained in this Section 10.9); (b) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 10.9 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
litigation to which Agent or such Lender is a party; (f) to any nationally
recognized rating agency or investor of a Lender that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued or investment decisions with respect to such Lender; (g) that ceases to
be confidential through no fault of Agent or any Lender; (h) to a Person that is
an investor or prospective investor in a Securitization that agrees that its
access to information regarding Borrower and the Loans and Commitments is solely
for purposes of evaluating an investment in such Securitization and who agrees
to treat such information as confidential; or (i) to a Person that is a trustee,
collateral manager, servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization. For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Commitments. In each case described in clauses (c), (d) and (e)
(as such disclosure in clause (e) pertains to litigation only), where the Agent
or Lender, as applicable, is compelled to disclose a Loan Party’s confidential
information, promptly after such disclosure the Agent or such Lender, as
applicable, shall notify Borrower of such disclosure provided, however, that
neither the Agent nor any Lender shall be required to notify Borrower of any
such disclosure (i) to any federal or state banking regulatory authority
conducting an examination of the Agent or such Lender, or (ii) to the extent
that it is legally prohibited from so notifying Borrower. Notwithstanding the
foregoing, Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

 



- 63 -

 

 

10.11      Captions.

 

Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

 

10.12      Nature of Remedies.

 

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

10.13      Counterparts.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

  

10.14      Severability.

 

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 



- 64 -

 

 

10.15      Entire Agreement.

 

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

10.16      Successors; Assigns.

 

This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.

 

10.17      Governing Law.

 

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

10.18      Forum Selection; Consent to Jurisdiction.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

  

10.19      Waiver of Jury Trial.

 

EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 



- 65 -

 

 

10.20      Patriot Act.

 

Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.

 

[Remainder of page intentionally blank; signature pages follow.]

 

- 66 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 



  borrower:       Response Genetics, Inc.,   a Delaware corporation         By:
/s/ Thomas A. Bologna   Name: Thomas A. Bologna   Title: Chief Executive Officer



 

[Signature Page to Credit Agreement]

 

 

 

 



  AGENT:       SWK FUNDING LLC         By: /s/ Winston Black   Name: Winston
Black   Title: Managing Director         lender:       SWK FUNDING LLC        
By: /s/ Winston Black   Name: Winston Black   Title: Managing Director

 

[Signature Page to Credit Agreement]

 



 

 

 

ANNEX I

 

Commitments and Pro Rata Term Loan Shares

 

Lender  Commitment   Pro Rata Term Loan Share  SWK Funding LLC  $12,000,000  
 100%

 

Annex I - 1

[ResGen] Annexes to Credit Agreement

 

 

 

 

ANNEX II

 

Addresses

 

Party Notice Address

 

Agent:

 

SWK Funding LLC

15770 North Dallas Parkway, Suite 1290

Dallas, Texas 75248

Email: notifications@swkhold.com

 

with a copy to:

 

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Email: ryan.magee@hklaw.com

 

 

Borrower:

 

Response Genetics, Inc.

1640 Marengo Street, 7th Floor
Los Angeles, California 90049

Attn: Tom Bologna

Email: tbologna@responsegenetics.com

 

 

Annex II - 1

 

[ResGen] Annexes to Credit Agreement

 

 

 

 

Exhibit A

 

Form of Assignment Agreement

 

This Assignment Agreement (the “Assignment Agreement”) is entered into as of
[_____], 20[__],by and between the Assignor named on the signature page hereto
(“Assignor”) and the Assignee named on the signature page hereto (“Assignee”).
Reference is made to the Credit Agreement dated as of July 30, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) among Response Genetics, Inc., a Delaware corporation (“Borrower”),
the Lenders party thereto from time to time (“Lenders”), and SWK Funding LLC, as
administrative agent (in such capacity, together with its successors and
assigns, the “Agent”) on behalf of the Lenders. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to them in the Credit
Agreement.

 

Assignor and Assignee agree as follows:

 

1.             For an agreed consideration, Assignor hereby irrevocably sells
and assigns to Assignee, and the Assignee hereby irrevocably purchases and
assumes from Assignor, subject to and in accordance with the Credit Agreement,
as of the Effective Date (as defined below) (a) all of Assignors’ rights and
obligations in its capacities as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest, as identified on the schedule attached hereto,
of all of such outstanding rights and obligations of Assignor under or in
relation to the Credit Agreement, and (b) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
Assignor (in its capacity as Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by Assignor to the Assignee pursuant to clauses
(a) and (b) above being referred to herein collectively as an “Assigned
Interest”). Such sale and assignment is without recourse to Assignor and, except
as expressly provided in this Assignment Agreement, without representation or
warranty by Assignor.

 

2.             Assignor (a) represents that as of the Effective Date, that it is
the legal and beneficial owner of the Assigned Interests free and clear of any
adverse claim; (b) represents that, as of the date hereof, the balance of the
Loan is $[__________]; (c) makes no other representation or warranty and assumes
no responsibility with respect to any statement, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Documents or any other instrument or document
furnished pursuant thereto; and (d) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or any other Person or the performance or observance by any Loan Party of
its Obligations under the Credit Agreement or the other Loan Documents or any
other instrument or document furnished pursuant thereto.

 

A-1

[ResGen] Exhibits to Credit Agreement (Exhibit A)

 

 

 

  

3.             Assignee (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (b) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements delivered pursuant thereto
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement;
(c) represents and warrants that it has, independently and without reliance upon
Agent or Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase such Assigned
Interest; (d) agrees that it will, independently and without reliance upon
Agent, Assignor or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;
(e) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement as are delegated to Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (f) hereby represents and warrants that upon the effectiveness of this
Assignment Agreement, Assignee will be a Lender under the Credit Agreement and
further agrees that it will perform in accordance with their terms all
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (g) represents that on the date of this Assignment
Agreement it is not presently aware of any facts that would cause it to make a
claim under the Credit Agreement; (h) if organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States, which have been duly executed,
certifying as to Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such tax at a rate reduced by an applicable tax treaty; and (i)
represents and warrants that it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type.

 

4.             The effective date for this Assignment Agreement shall be as set
forth on the schedule attached hereto (the “Effective Date”). Following the
execution of this Assignment Agreement, it will be delivered to Agent for
acceptance and recording by Agent pursuant to the Credit Agreement.

 

5.             Upon such acceptance and recording, from and after the Effective
Date, (a) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder and (b) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights (other than indemnification rights)
and be released from its obligations under the Credit Agreement.

 

6.             From and after the Effective Date, Agent shall make all payments
in respect of each Assigned Interest (including payments of principal, interest,
fees and other amounts) to Assignor for amounts which have accrued to but
excluding the Effective Date and to Assignee for amounts which have accrued from
and after the Effective Date. Notwithstanding the foregoing, Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to Assignee.

 

7.             THIS ASSIGNMENT AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

8.             This Assignment Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Assignment Agreement. Receipt by facsimile,
portable document format (.pdf), or other electronic transmission of any
executed signature page to this Assignment Agreement shall constitute effective
delivery of such signature page.

 

[Remainder of page intentionally blank; signature page follows.]

 

A-2

[ResGen] Exhibits to Credit Agreement (Exhibit A)

 

 

 

  

The parties hereto have caused this Assignment Agreement to be executed and
delivered as of the date first written above.







 

  ASSIGNOR:   [___________________________]

 

  By:     Name:     Title:  

 

  ASSIGNEE:   [___________________________]

 

  By:     Name:     Title:  

 

  Acknowledged and Agreed:       SWK Funding LLC,   as Agent

 

  By:     Name:     Title:  

 

  [Response Genetics, Inc.,   as Borrower]1

 

  By:     Name:     Title:  







 







 



1 To the extent necessary prior to an Event of Default.

 

A-3

[ResGen] Exhibits to Credit Agreement (Exhibit A)

 

 

 

  

Schedule to Assignment Agreement

 

Assignor:           Assignee:           Effective Date:           Credit
Agreement: Credit Agreement, dated as of July 30, 2014, among Response Genetics,
Inc., a Delaware corporation, as Borrower, the other loan parties party thereto,
the financial institutions party thereto from time to time as Lenders, and SWK
Funding LLC, as Agent

 



Interests Assigned:

 

   Term Loan   Assignor Amounts  $ Amounts Assigned  $ Assignee Amounts
(post-assignment)  $

 

Assignee Information:

  

Address for Notices:   Address for Payments:             Bank:   Attention:    
ABA #:   Telephone:     Account #:   Telecopy:     Reference:  

 

A-4

[ResGen] Exhibits to Credit Agreement (Exhibit A)

 



 

 

  

Exhibit B

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

[____________], 20[__]

 

Please refer to the Credit Agreement, dated as of July 30, 2014 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Response Genetics, Inc., a Delaware corporation (“Borrower”), the lenders party
thereto from time to time as Lenders, and SWK Funding LLC, as administrative
agent (in such capacity, together with its successors and assigns, the “Agent”)
on behalf of the Lenders. This certificate (this “Certificate”), together with
supporting calculations attached hereto, is delivered to Agent pursuant to the
terms of the Credit Agreement. Terms used but not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

Enclosed herewith is a copy of the [annual audited/quarterly] financial
statements required under the Credit Agreement as at and for the period ending
[________________] (the “Computation Date”), which financial statements fairly
present in all material respects the financial condition and results of
operations of the Persons covered by such financial statements as of the
Computation Date and for the period then ended and have been prepared in
accordance with GAAP consistently applied (subject to the absence of footnotes
and to normal year-end adjustments).

 

Borrower hereby certifies and warrants that the computations set forth on the
schedule attached hereto correspond to the computations required by Sections
7.13.1 and 7.13.2 of the Credit Agreement and such computations are true and
correct as at the Computation Date.

 

Borrower further certifies that no Event of Default or Default has occurred and
is continuing [except as set forth on Annex I hereto, which Annex describes such
Event of Default or Default and the steps, if any, being taken to cure it].

 

Borrower has caused this Certificate to be executed and delivered by its
officers thereunto duly authorized on [____________], 20[__].

 

  Response Genetics, Inc.,   a Delaware corporation         By:     Name:    
Title:  

 

B-1

[ResGen] Exhibits to Credit Agreement (Exhibit B)

 

 

 

 

Schedule to Compliance Certificate
Dated as of _________________2

 

A.           Section 7.13.1 – Consolidated Unencumbered Liquid Assets

 

1A.        Cash Equivalent Investments owned by Borrower and its Subsidiaries on
a consolidated basis which are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower and such Subsidiaries other
than the Lien for the benefit of the Lenders or Agent:           (a)  any
evidence of Debt, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof   $________    
  (b)   commercial paper, or corporate demand notes, in each case (unless issued
by a Lender or its holding company) rated at least A-l by Standard & Poor’s
Ratings Group or P-l by Moody’s Investors Service, Inc.   $________      
(c)  any certificate of deposit (or time deposit represented by a certificate of
deposit) or banker’s acceptance maturing not more than one year after such time,
or any overnight Federal Funds transaction that is issued or sold by any Lender
(or by a commercial banking institution that is a member of the Federal Reserve
System or is a U.S. branch of a foreign banking institution and has a combined
capital and surplus and undivided profits of not less than $500,000,000)  

$________

 

 

      (d)  term deposits, certificates of deposit or overnight bank deposits
having maturities of one year or less from the date of acquisition, issued by
any commercial bank organized under the laws of Canada or any of its provinces,
having a combined capital and surplus of not less than $500,000,000.   $________
      (e)  any repurchase agreement entered into with any Lender (or commercial
banking institution of the nature referred to in Item (c) above) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of Items (a) through (c) above and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder  

 

 

$________

 



 



2 The descriptions of the calculations set forth in this certificate are
sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.

 

B-2

[ResGen] Exhibits to Credit Agreement (Exhibit B)

 

 

 

 

 

(f)   money market accounts or mutual funds which invest exclusively or
substantially in assets satisfying the foregoing requirements   $________      
(g)  cash   $________       (h)  other short term liquid investments approved in
writing by Agent   $________       1B.          Total of Items (a) through (h)
above   $________       2.             Minimum Required   $1,000,000       Is
the amount in Item 1B greater than the amount in Item 2?  

___ Yes

 

___ No

 

B.            Section 7.13.2 – Minimum Aggregate Revenue

 

1.    Net Sales for twelve consecutive month period ending on the Computation
Date   $________       2.    Royalties for twelve consecutive month period
ending on the Computation Date   $________       3.    Sum of Items 1 and 2  
$________       4.    Minimum Required for corresponding Fiscal Quarter   (See
table in Section 7.13.2 of the Credit Agreement)       Is the amount in Item 3
greater than the amount referenced in Item 4?  

___ Yes

 

___ No

 

B-3

[ResGen] Exhibits to Credit Agreement (Exhibit B)

 

 

 

  

Exhibit C

 

Form of Note

 

promissory NOTE

$[___________]  [_____], 20[__]

 

FOR VALUE RECEIVED and pursuant to the terms of this Promissory Note (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Note”), the undersigned, Response Genetics, Inc., a Delaware corporation
(“Borrower”), having an address at 1640 Marengo Street, 7th Floor, Los Angeles,
California 90049, promises to pay to the order of [___________] (together with
all subsequent holders of this Note being hereinafter referred to collectively,
as “Holder”), at the offices of SWK FUNDING, LLC, a Delaware limited liability
company, as agent (in such capacity, together with its successors and assigns,
the “Agent”), on behalf of Holder and the other Lenders (defined below), having
an address at 15770 North Dallas Parkway, Suite 1290, Dallas, Texas 75248, or at
such other place as Holder hereof may designate in writing, the principal sum of
up to [___________] DOLLARS ($[___________]), or such lesser amount as may be
advanced by Holder pursuant to that certain Credit Agreement, of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among Borrower, the lenders party thereto from
time to time (each a “Lender” and collectively, the “Lenders”), and Agent,
together with interest on the unpaid amount from time to time outstanding under
this Note at the rate or rates of interest provided therefor in the Credit
Agreement. This Note evidences the obligation of Borrower to repay, with
interest thereon, the Loans under the Credit Agreement made by Lenders to
Borrower pursuant to the Credit Agreement.

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

 

PRINCIPAL AND INTEREST

 

Principal. Borrower shall make payments on the principal balance of this Note
and accrued interest on the principal balance of this Note in accordance with
the provisions of the Credit Agreement. If not sooner paid, the entire unpaid
principal balance of this Note and all interest thereon shall be paid on the
Term Loan Maturity Date.

 

Interest. Interest on the unpaid balance of this Note will accrue from the date
of this Note until final payment thereof in accordance with the applicable
provisions of the Credit Agreement.

 

Prepayments. Borrower may prepay the principal sum outstanding from time to time
hereunder as provided in the Credit Agreement, subject to any prepayment premium
set forth in the Credit Agreement.

 

C-1

[ResGen] Exhibits to Credit Agreement (Exhibit C)

 

 

 

  

INCORPORATION OF CREDIT AGREEMENT

 

This Note has been issued pursuant to the Credit Agreement, and all of the
terms, covenants and conditions of the Credit Agreement (including all Exhibits
and Schedules thereto) and all other instruments evidencing or securing the
indebtedness hereunder are hereby made a part of this Note and are deemed
incorporated herein in full.

 

EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of an Event of Default, the
Holder shall have the rights and remedies set forth in the Credit Agreement and
the other Loan Documents, in addition to any other remedies to which the Holder
may be entitled.

 

LAWFUL LIMITS

 

All agreements between Borrower and Holder are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to Holder for
the use, forbearance or detention of the money to be advanced hereunder exceed
the highest lawful rate permissible under applicable usury laws. If, from any
circumstances whatsoever, fulfillment of any provision hereof, of the Credit
Agreement or of any other Loan Documents shall involve transcending the limit of
validity prescribed by any law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and, if from any circumstance Holder
shall ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance due hereunder and not to the payment
of interest. This provision shall control every other provision of all
agreements between Borrower and Holder.

 

To the extent that either Chapter 303 or 306, or both, of the Texas Finance
Code, as amended from time to time, apply in determining the Maximum Lawful Rate
notwithstanding that the parties have chosen that the laws of the State of New
York (or applicable United States federal law to the extent that it permits
Beneficiary to contract for, charge, take, receive or reserve a greater amount
of interest than the laws of the State of New York) to govern and control in the
enforcement, interpretation and construction of the Loan Documents generally,
Holder hereby elects to determine the applicable rate ceiling by using the
weekly ceiling from time to time in effect, subject to Holder’s right from time
to time to change such method in accordance with applicable law, as the same may
be amended or modified from time to time, to utilize any other method of
establishing the Maximum Lawful Rate under the Texas Finance Code or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.  To the extent United States federal
law permits Holder to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, Holder will rely on United States
federal law instead of applicable state law for the purpose of determining the
Maximum Lawful Rate.  As used herein, (x) the term “Maximum Lawful Rate” shall
mean the maximum lawful rate of interest which may be contracted for, charged,
taken, received or reserved by Beneficiary in accordance with the applicable law
(or applicable United States federal law to the extent that it permits
Beneficiary to contract for, charge, take, receive or reserve a greater amount
of interest than under applicable state law), taking into account all Charges
made in connection with the transaction evidenced by the Note and the other Loan
Documents, and (y) the term “Charges” shall mean all fees, charges and/or any
other things of value, if any, contracted for, charged, received, taken or
reserved by Holder in connection with the transactions relating to the Loan
Agreement, the Note and the other Loan Documents, which are treated as interest
under applicable law.

 

C-2

[ResGen] Exhibits to Credit Agreement (Exhibit C)

 

 

 

  

MISCELLANEOUS

 

WAIVERS. PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT OR DISHONOR, PROTEST,
NOTICE OF PROTEST, DEMAND, NOTICE OF DEMAND, NOTICE OF ACCELERATION OR INTENT TO
ACCELERATE AND ALL OTHER NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE ARE HEREBY IRREVOCABLY WAIVED
BY BORROWER.

 

Exercise of Remedies. No delay on the part of Agent or Holder in the exercise of
any right, power or remedy hereunder, under the Credit Agreement or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise by Agent or Holder of any right, power or remedy hereunder,
under the Credit Agreement or under any other Loan Document preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
Upon the occurrence and continuance of an Event of Default, Agent and Holder
shall at all times have the right to proceed against any portion of the
Collateral in such order and in such manner as Agent and Holder may deem fit,
subject to an in accordance with the Guarantee and Collateral Agreement and IP
Security Agreement without waiving any rights with respect to any other
security.

 

Invalid Provisions. The illegality or unenforceability of any provision of this
Note shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Note.

 

Governing Law. THIS NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

Definition of Note. All references to “Note” or “Notes” in the Loan Documents
shall also include this Note, to the extent not returned to Borrower for
cancellation, as the same may be amended, supplemented, modified, divided and/or
restated and in effect from time to time.

 

New Notes. Upon Agent’s written request (on behalf of Holder) Borrower shall
execute and deliver to Agent new Notes and/or split or divide the Notes, or any
of them, in exchange for the then existing Notes, in such smaller amounts or
denominations as Agent shall specify; provided, that the aggregate principal
amount of such new, split or divided Notes shall not exceed the aggregate
principal amount of the Notes outstanding at the time such request is made; and
provided, further, that such Notes that are replaced shall then be deemed no
longer outstanding under the Credit Agreement and replaced by such new Notes and
returned to Borrower within a reasonable period of time after Agent’s receipt of
the replacement Notes.

 

C-3

[ResGen] Exhibits to Credit Agreement (Exhibit C)

 

 

 

  

Replacement Notes. Upon receipt of evidence reasonably satisfactory to Borrower
of the mutilation, destruction, loss or theft of any Notes and the ownership
thereof, Borrower shall, upon the written request of the holder of such Notes,
execute and deliver in replacement thereof new Notes in the same form, in the
same original principal amount and dated the same date as the Notes so
mutilated, destroyed, lost or stolen; and such Notes so mutilated, destroyed,
lost or stolen shall then be deemed no longer outstanding under the Credit
Agreement. If the Notes being replaced have been mutilated, they shall be
surrendered to Borrower; and if such replaced Notes have been destroyed, lost or
stolen, such holder shall furnish Borrower with an indemnity in writing to
indemnify, defend and save them harmless in respect of such replaced Notes.

 

[Remainder of page intentionally blank; signature page follows].

 

C-4

[ResGen] Exhibits to Credit Agreement (Exhibit C)

 

 

 

  

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed as of the day and year first written above.

 

  BORROWER:       Response Genetics, Inc.,   a Delaware corporation         By:
    Name:     Title:  

 

C-5

[ResGen] Exhibits to Credit Agreement (Exhibit C)



 

 

 

  

Exhibit D

 

Form of Subsequent Term Loan Warrant

 

(See attached.)

 

D-1

[ResGen] Exhibits to Credit Agreement (Exhibit D)

 

 

 



 



 

FORM OF SUBSEQUENT TERM LOAN WARRANT

 

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
OR FOREIGN SECURITIES LAWS AND NEITHER THIS WARRANT, SUCH SECURITIES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT OR SUCH LAWS OR (II) AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND
SUCH LAWS.

 

WARRANT

 

Date of Issuance:  [____________]1 Warrant No. [___]

 

FOR VALUE RECEIVED, Response Genetics, Inc., a Delaware corporation (the
“Company”), hereby grants to SWK Funding LLC, a Delaware limited liability
company (“SWK”), or its registered assigns (the “Registered Holder”), the right
to purchase up to [________________ (____)]2 duly authorized, validly issued,
fully paid and nonassessable shares of the Company’s Common Stock (as further
adjusted from time to time, the “Exercise Shares”) at a price of [$____]3 per
share (as adjusted from time to time hereunder, the “Exercise Price”). This
Warrant is one of one or more Warrants issued by the Company (collectively, the
“Warrants”) pursuant to Section 4.4 of the Credit Agreement. Certain capitalized
terms used herein are defined in Section 14 hereof. The amount and kind of
securities purchasable pursuant to the rights granted hereunder and the Exercise
Price for such securities are subject to adjustment pursuant to the provisions
contained in this Warrant.

 

This Warrant is subject to the following provisions:

 

Section 1.          Exercise of Warrant.

 

1A.           Exercise Period and Amount. The Registered Holder may exercise, in
whole or in part, the purchase rights represented by this Warrant for the
Exercise Shares at any time and from time to time up to and including the
Expiration Date (the “Exercise Period”).

 

(i)          Exercise Procedure. This Warrant will be deemed to have been
exercised when the Company has received all of the following items or such later
time as may be specified by the Registered Holder in the Exercise Agreement but
in no event after the Expiration Date (the “Exercise Time”):

 



 

1 Date of any subsequent Term Loan made by Lenders pursuant to Section 2.2.2 of
the Credit Agreement (the “Subsequent Closing Date”).

 

2 The Subsequent Term Loan Warrant shall be for a number of shares equal to the
7.5% of the amount of any subsequent Term Loan, divided by the Exercise Price.

 

3 The Exercise Price shall be equal to 1.2 times the lower of (a) the average
closing price of the previous 20 trading days before the Subsequent Closing
Date, or (b) the closing price on the last trading day prior to the Subsequent
Closing Date.

 

 

 

 

(a)          a completed Exercise Agreement, as described in Section 1B hereof,
executed by the Person exercising all or part of the purchase rights represented
by this Warrant (the “Purchaser”);

 

(b)          this Warrant;

 

(c)          if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit II hereto (an
“Assignment”) properly executed evidencing the assignment of this Warrant to the
Purchaser, in compliance with the provisions set forth in Section 5 hereof; and

 

(d)          a payment to the Company in an amount equal to the product of the
Exercise Price multiplied by the number of Exercise Shares being purchased upon
such exercise (the “Aggregate Exercise Price”) in the form of, at the Registered
Holder’s option, (1) a check payable to the Company or (2) a wire transfer of
funds to an account designated by the Company; provided, however, the Registered
Holder may exercise this Warrant in whole or in part by the surrender of this
Warrant to the Company, with a duly executed Exercise Agreement marked to
reflect “Net Issue Exercise” and specifying the number of Exercise Shares to be
purchased, and upon such Net Issue Exercise, the Registered Holder shall be
entitled to receive that number of Exercise Shares determined in accordance with
the following equation:

 

  X = (A - B) x C              A

 



where

 

X= the number of shares of Exercise Shares purchasable upon a Net Issue Exercise
of the Warrant pursuant to the provisions of this Section 1A;

 

A= the Fair Market Value of one Exercise Share on the date of the Net Issue
Exercise;

 

B= the Exercise Price for one Exercise Share under this Warrant; and

 

C= the number of Exercise Shares as to which this Warrant is being exercised
pursuant to the provisions of this Section 1A.

 

If the foregoing calculation results in a negative number, then no Exercise
Shares shall be issued upon a Net Issue Exercise pursuant to this Section 1A.

 

- 2 -

 

 

(ii)         Delivery of Stock Certificates and New Warrants. Duly executed
certificates for Exercise Shares purchased upon exercise of this Warrant will be
delivered by the Company to the Purchaser within five (5) Business Days after
the date of the Exercise Time. The issuance of certificates for Exercise Shares
will be made without charge to the Registered Holder or the Purchaser for any
issuance tax in respect thereof or other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock. Unless this Warrant has expired or all of the purchase rights represented
hereby have been exercised, the Company will prepare a new Warrant,
substantially identical hereto, representing the rights formerly represented by
this Warrant which have not expired or been exercised and will, within such five
(5) Business Day period, deliver such new Warrant to the Person designated for
delivery in the Exercise Agreement.

 

(iii)        Deemed Timing of Certain Events. The Exercise Shares will be deemed
to have been issued to the Purchaser at the Exercise Time, and the Purchaser
will be deemed for all purposes to have become the record holder of such
Exercise Shares at the Exercise Time.

 

(iv)        Valid Issuance of Exercise Shares. Each Exercise Share issuable upon
exercise of this Warrant will, upon exercise of this Warrant in accordance with
the terms hereof and payment of the Aggregate Exercise Price therefor in
accordance with Section 1A(i)(d), be fully paid and nonassessable and free from
all liens and charges with respect to the issuance thereof, other than those
arising by virtue of any action taken by the Registered Holder or the failure of
the Registered Holder to take any action required to be taken by it.

 

(v)         Legends. Unless the Exercise Shares issuable upon exercise of this
Warrant have been registered under the Securities Act, each certificate
representing any such shares shall bear a legend substantially in the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE OR FOREIGN SECURITIES LAWS, AND NEITHER
THESE SECURITIES NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR (II) SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

 

(vi)        Books; Par Value. The Company will maintain at its principal office,
books for the registration of the Warrants and any transfer or assignment
thereof. The Company will not close its books against the transfer of this
Warrant or of any Exercise Share in any manner which interferes with the timely
exercise of this Warrant. The Company will from time to time take all such
action as may be necessary to assure that the par value per share, if any, of
the unissued Exercise Shares is at all times equal to or less than the Exercise
Price then in effect.

 

(vii)       Company Cooperation and Government Filings. If the Registered Holder
is required to make any governmental filings or obtain any governmental
approvals prior to or in connection with any exercise of this Warrant
(including, without limitation, making any filings reasonably required to be
made by the Company), then the Company shall, at the Registered Holder’s
expense, provide reasonable assistance, as reasonably requested by the
Registered Holder, in connection with such filings or approvals.

 

- 3 -

 

 

(viii)      Effective Time of Exercise in Connection with Public Offering or
Sale. Notwithstanding any other provision hereof, if an exercise of any portion
of this Warrant is to be made in connection with a Public Offering or Sale of
the Company Transaction, the exercise of any portion of this Warrant may, at the
election of the Registered Holder, be conditioned upon the consummation of the
Public Offering or Sale of the Company Transaction in which case such exercise
shall not be deemed to be effective until immediately prior to the consummation
of such transaction.

 

(ix)         Sufficient Shares; No Violation; Registration in Certain Instances.
The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Common Stock solely for the purpose of issuance upon the
exercise of the Warrants, such number of shares of Common Stock issuable upon
the exercise of all outstanding Warrants. All shares of Common Stock that are
issuable shall, when issued in accordance with the terms of this Warrant, be
duly and validly issued, fully paid and nonassessable and free from all taxes,
liens and charges, other than those arising by virtue of any action taken by the
Registered Holder or the failure of the Registered Holder to take any action
required to be taken by it. The Company shall take all such actions as may be
reasonably necessary to assure that all such shares of Common Stock may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which shares of Common
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Company upon each such issuance). The Company will
use its commercially reasonable efforts to cause the Exercise Shares,
immediately upon any exercise of this Warrant, to be listed on any domestic
securities exchange upon which shares of Common Stock, or other securities
constituting Exercise Shares, are listed at the time of such exercise, if any.

 

1B.           Exercise Agreement. Upon any exercise of this Warrant, the
Exercise Agreement will be substantially in the form set forth in Exhibit I
hereto (the “Exercise Agreement”), except that if the Exercise Shares are not to
be issued in the name of the Person in whose name this Warrant is registered,
the Exercise Agreement will also state the name of the Person to whom the
certificates for the Exercise Shares are to be issued and will be accompanied by
a properly executed Assignment (as required by Section 5 hereof), and if the
number of Exercise Shares to be issued does not include all the shares of Common
Stock purchasable hereunder, it will also state the name of the Person to whom a
new Warrant for the unexercised portion of the rights hereunder is to be
delivered (and if such Person is other than the Person in whose name this
Warrant is then registered, will be accompanied by a properly executed
Assignment (as required by Section 5 hereof)). Such Exercise Agreement will be
dated the actual date of execution thereof.

 

1C.           Payment of Expenses and Taxes. The Company shall pay all expenses
and taxes imposed by law or any governmental agency, including any documentary
stamp taxes, attributable to the issuance of Exercise Shares upon the exercise
of the Warrant; provided, that nothing in this Section 1C shall make the Company
liable for any income taxes payable by the Registered Holder and associated with
the issuance of the Warrant or the exercise thereof.

 

Section 2.          Adjustment of Number of Exercise Shares. The number of
Exercise Shares in effect shall be subject to adjustment from time to time as
provided in this Section 2.

 

- 4 -

 

 

2A.           Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the number of Exercise Shares in effect immediately
prior to such subdivision will be proportionately increased and the Exercise
Price proportionately decreased (but not to less than the par value, if any, of
such shares). If the Company at any time combines (by reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the number of Exercise Shares in effect immediately
prior to such combination will be proportionately decreased and the Exercise
Price proportionately increased.

 

2B.           Reorganization, Reclassification, Consolidation, Merger or Sale.
Any (i) recapitalization or reorganization of the Company, (ii) reclassification
of the stock of the Company, (iii) consolidation or merger of the Company with
or into another Person, (iv) sale of all or substantially all of the Company’s
assets to another Person or (v) other transaction, which is effected in such a
way that holders of Common Stock are entitled to receive (either directly or
upon subsequent liquidation) stock, securities, assets or other property with
respect to or in exchange for Common Stock is referred to herein as an “Organic
Change”. Prior to the consummation of any Organic Change, the Company will make
appropriate provision to ensure that each Registered Holder of a Warrant will
thereafter have the right to acquire and receive in lieu of or addition to (as
the case may be) the shares of Common Stock immediately theretofore acquirable
and receivable upon the exercise of such holder’s Warrant, such shares of stock,
securities, assets or other property (“Exchangeable Property”) as may be issued
or payable with respect to or in exchange for the number of shares of Common
Stock immediately theretofore acquirable and receivable upon exercise of such
holder’s Warrant had such Organic Change not taken place. In any such case, the
Company will make appropriate provision with respect to such Registered Holders’
rights and interests to ensure that the provisions of this Warrant will
thereafter be applicable to the Warrants (including, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is other than the Company, an immediate adjustment of the Exercise Price in
proportion to the Exchangeable Property receivable for each share of Common
Stock reflected by the terms of such consolidation, merger or sale, and a
corresponding immediate adjustment in the number of Exercise Shares).
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 2B, each Registered Holder shall have the right to elect, prior to the
consummation of such event or transaction, to give effect to the exercise rights
contained in Section 1 hereof instead of giving effect to the provisions
contained in this Section 2B with respect to this Warrant.

 

2C.           Legal Impediments to Exercise Price Adjustments. If any adjustment
to the Exercise Price required hereunder is not permitted by applicable law
(including without limitation, by reducing the Exercise Price below the par
value, if any, of the shares of Common Stock), then, unless the adjustment
necessary shall be agreed upon by the Company and the Registered Holder, the
Board shall appoint a firm of independent certified public accountants of
recognized standing, acceptable to the Registered Holder, which, at the
Company’s expense, shall render its written opinion on the necessary adjustment
in the number of Exercise Shares purchasable upon exercise of this Warrant, so
as to preserve, without dilution, the exercise rights of the Registered Holder
consistent with the standards in this Section 2. Upon receipt of such opinion,
the Board shall forthwith make the adjustments described therein.

 

- 5 -

 

 

2D.           Certain Other Actions Prohibited. The Company shall not by
amendment of the Charter or its bylaws or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issuance or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the provisions of this Warrant but shall at all times in good faith
assist in the carrying out of all of the provisions of this Warrant and shall
take all such action as the Registered Holder may reasonably request to protect
the exercise privilege of the Registered Holder against dilution. Without
limiting the generality of the foregoing, the Company (i) shall take all such
actions as may be necessary or appropriate under state law in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of all of the Warrants from time to time
outstanding and (ii) shall not take any action which results in (1) any
adjustment of the total number of shares of Common Stock or other securities
issuable after the action upon the exercise of all of the Warrants would exceed
the total number of shares of Common Stock then authorized by the Charter and
available for the purpose of issuance upon such exercise or (2) any adjustment
of the Exercise Price to be less than the par value of the Common Stock.

 

2E.         Notices.

 

(i)          Adjustment Notice and Certificate. As soon as practicable following
any adjustment of the number of Exercise Shares, but in any event not later than
ten (10) Business Days thereafter, the Company will give written notice thereof
to the Registered Holder, setting forth in reasonable detail, and certifying the
calculation of, such adjustment. Each such certification shall be signed by the
chief executive officer or chief financial officer of the Company and by the
secretary or any assistant secretary of the Company.

 

(ii)         Exercise Shares Notice and Certificate. As soon as practicable
following the receipt by the Company of a written request by the Registered
Holder, but in any event not later than ten (10) Business Days thereafter, the
Company will provide to the Registered Holder written notice certifying the
number of Exercise Shares or the amount, if any, of other shares of stock,
securities or assets then issuable upon exercise of the Warrant. Each such
certification shall be signed by the chief executive officer or chief financial
officer of the Company and by the secretary or any assistant secretary of the
Company.

 

(iii)        Notices Regarding Books Closure, Dividends, Subscription Offers and
Certain Voting Rights. The Company will give written notice to the Registered
Holder at least twenty (20) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the Common Stock (including, without limitation with respect to any regular
dividends or liquidating distributions), (B) with respect to any issuance of
Common Stock, preferred stock or Stock Equivalents covered by Section 5, or (C)
for determining rights to vote with respect to any Organic Change, dissolution
or liquidation.

 

(iv)        Notice of Organic Change. The Company will give written notice to
the Registered Holder at least twenty (20) days prior to the date on which any
Organic Change, dissolution or liquidation will take place. Such written notice
shall include a reasonable description of such Organic Change, the expected date
of the consummation of such Organic Change, and the Fair Market Value payable,
as well as the number of Exercise Shares issuable upon exercise of the Warrant
if issued upon a Net Issue Exercise pursuant to Section 1A in connection with
such Organic Change.

 

- 6 -

 

 

(v)         Notice of Certain Corporate Action. Without prejudice to the
foregoing, the Registered Holder shall be entitled to the same rights to receive
notice of all other corporate action as any holder of Common Stock.

 

2F.           Record Date. If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, preferred stock or Stock Equivalents
or (B) to subscribe for or purchase Common Stock, preferred stock or Stock
Equivalents, then such record date will be deemed to be the date of the issuance
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

Section 3.          Reserved.

 

Section 4.          No Voting Rights; Limitations of Liability. This Warrant
shall not entitle the holder thereof to any voting rights or other rights of a
stockholder of the Company, except as otherwise set forth herein. No provision
hereof, in the absence of affirmative action by the Registered Holder to
purchase Common Stock, and no enumeration herein of the rights or privileges of
the Registered Holder shall give rise to any liability of such Registered Holder
for the Exercise Price of the Exercise Shares acquirable by exercise hereof or
as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

 

Section 5.          Purchase Rights. If at any time after the Date of Issuance
the Company grants, issues or sells any shares of Common Stock or other Stock
Equivalents offered, in general, on a pro rata basis to the holders of the
Common Stock (the “Purchase Rights”), then the Registered Holder shall be
entitled to acquire, upon the same terms applicable to such Purchase Rights, the
aggregate pro-rata Purchase Rights which such Holder could have acquired if such
Holder had held the number of Exercise Shares acquirable upon complete exercise
of this Warrant immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the Common Stock or Stock Equivalents are granted, issued
or sold. In the event of any such offering, the Company shall give notice (the
“Offer Notice”) to each Registered Holder, stating (i) its bona fide intention
to offer such Common Stock or other Stock Equivalents, (ii) the number of such
securities to be offered, and (iii) the price and terms upon which it proposes
to offer such securities. By notification to the Company within fifteen (15)
days after the Offer Notice is given, each Registered Holder may elect to
purchase or otherwise acquire, at the price and on the terms specified in the
Offer Notice, up to the aggregate pro-rata Purchase Rights as described above.

 

- 7 -

 

 

Section 6.          Warrant Transferable. Subject to the transfer conditions
referred to in the legend endorsed hereon, this Warrant and all rights hereunder
(including the Exercise Shares) are transferable, in whole or in part, without
charge to the Registered Holder, upon surrender of this Warrant (or certificate
for Exercise Shares) with a properly executed Assignment at the principal office
of the Company. Upon such compliance, surrender and delivery, the Company shall
execute and deliver a new Warrant or Warrants (or shares) in the name of the
assignee or assignees and in denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant (or shares) to
evidence the portion of this Warrant (or shares), if any, not so assigned, and
this Warrant (or shares) shall promptly be cancelled. Without limiting the
generality of the foregoing, upon a Sale of the Company Transaction structured
as a sale of the capital stock of the Company (whether by direct sale, merger or
otherwise), in lieu of any exercise hereof and sale of the underlying Exercise
Shares, the Registered Holder shall have the right to transfer and sell this
Warrant to one or more third party purchasers for the purchase price otherwise
payable by such Persons for Common Stock in such transaction less the Aggregate
Exercise Price.

 

Section 7.          Warrant Exchangeable for Different Denominations. This
Warrant is exchangeable, upon the surrender hereof by the Registered Holder at
the principal office of the Company, for new Warrants of like tenor representing
in the aggregate the purchase rights hereunder, and each of such new Warrants
will represent such portion of such rights as is designated by the Registered
Holder at the time of such surrender. The date the Company initially issues this
Warrant will be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued. All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”

 

Section 8.          Replacement. Upon receipt of evidence reasonably
satisfactory to the Company (including at the request of the Company an
affidavit of the Registered Holder) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing this Warrant or, in the
case of any such mutilation upon surrender of such certificate to the Company,
the Company will (at the Registered Holder’s expense) execute and deliver in
lieu of such certificate a new certificate of like kind representing the same
rights represented by such lost, stolen, destroyed or mutilated certificate and
dated the date of such lost, stolen, destroyed or mutilated certificate.

 

Section 9.          Registration Rights.

 

9A.           Grant. Subject to Section 9B, in the event the Company, at any
time prior to the Expiration Date, proposes to file on behalf of any shareholder
a registration statement under the Securities Act on any form (other than a
registration statement on Form S-4 or S-8) (“Registration Statement”) for shares
held by any such shareholder, the Company shall offer to include in such
registration statement the Exercise Shares of each Registered Holder (whether
issued or issuable under the Warrants) at the Company’s expense. Such Exercise
Shares shall be registered, along with such other shares, on a pro rata basis on
terms customary for a transaction of this type and nature.

 

9B.           Underwritten Offerings. In connection with any Registration
Statement involving an underwritten offering of shares of the Company’s Common
Stock, the Company shall not be required to include any of the Registered
Holder’s Exercise Shares in such underwriting or Registration Statement unless
the Registered Holder accepts the terms of the underwriting as agreed upon
between the Company and its underwriters, and then only in such quantity as the
underwriter in its sole discretion determines will not jeopardize the success of
the offering by the Company. The Registered Holder understands that the
underwriter may determine that none of the Exercise Shares can be included in
the offering.

 

- 8 -

 

 

9C.           Lock-Up. The Registered Holder agrees that, upon receipt of a
written notice from the underwriter provided pursuant to this Section 9C, the
Registered Holder shall refrain from selling any Exercise Shares registered
pursuant to Section 9B for a period of 180 days after effectiveness of the
Registration Statement. The foregoing provisions of this Section 9C shall shall
be applicable to the Registered Holders only if (i) all officers and directors
and (ii) all stockholders individually owning more than 5% of the Company’s
outstanding Common Stock are subject to the same restrictions. Any discretionary
waiver or termination of the restrictions of any or all of such agreements by
the Company or the underwriters shall apply pro rata to all holders subject to
such agreements, based on the number of shares subject to such agreements.

 

9D.           Termination of Registration Rights. The registration rights
granted under this Section 9 shall not be effective at any time when Rule 144,
promulgated under the Securities Act, is available for resale of all of the
Exercise Shares issuable pursuant to the Net Issue Exercise provision of Section
1D without limitation during a three-month period and without registration.

 

Section 10.         Notices. Except as otherwise expressly provided herein, all
notices, demands or other communications to be given or delivered under or by
reason of the provisions of this Warrant shall be in writing and shall be deemed
to have been received: (a) when delivered personally to the recipient, (b) one
(1) day after sent to the recipient by reputable overnight courier service
(charges prepaid), (c) three (3) days after mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid, or (d) upon
confirmation of transmittal by facsimile. Such notices, demands and other
communications shall be addressed (x) in the case of the Registered Holder, to
its address as set forth in the books and records of the Company or, if
different, as is designated in writing from time to time by such Registered
Holder, (y) in the case of the Company, to its principal office, and (z) in the
case of any registered assignee of this Warrant or its registered assignee, to
such assignee at its address as designated in writing by such assignee to the
Company from time to time.

 

Section 11.         Amendment and Waiver. Except as otherwise provided herein,
the provisions of this Warrant may not be amended or waived and the Company may
not take any action herein prohibited, or omit to perform any act herein
required to be performed by it, unless the Company has obtained the written
consent of the Registered Holders of Warrants representing a majority of the
Exercise Shares issuable upon exercise of the Warrants; provided that (except as
otherwise provided herein) no such action may change the Exercise Price of any
Warrants or the number of shares or class of stock obtainable upon exercise of
any Warrant without the written consent of the Registered Holder of such
Warrant. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, and no failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

- 9 -

 

 

Section 12.         Survival of Warrant Terms. The provisions contained in
Section 5 through Section 14, inclusive, shall all survive the exercise of the
Warrant for so long as any of the Warrants or the Exercise Shares are
outstanding.

 

Section 13.         Descriptive Headings; Governing Law. The descriptive
headings of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. The construction,
validity and interpretation of this Warrant will be governed by the internal
law, and not the conflicts law, of the State of New York.

 

Section 14.         Definitions. The following terms have meanings set forth
below:

 

“Affiliates” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Aggregate Exercise Price” shall have the meaning set forth in Section 1A(i)(d)
hereof.

 

“Appraised Value” means, with respect to a share of Common Stock and any other
property, the fair value of such other property, as determined by an appraisal
performed at the expense of the Company by an Approved Appraiser, and whose
determination will be final and binding on the Company and the Registered
Holder; provided, that such Approved Appraiser shall be directed to determine
the value of such securities or other property as soon as practicable, but in no
event later than thirty (30) days from the date of its selection, and for such
purposes, such valuation shall be without discount for limitations on voting
rights, minority interests, illiquidity or restrictions on transfer and all
rights, options and warrants to subscribe for or purchase, and other securities
convertible into or exchangeable for, Common Stock shall be deemed to be
exercised, exchanged.

 

“Approved Appraiser” shall mean a mutually acceptable investment banking or
valuation firm, as determined by the Company and the Registered Holders holding
Warrants exercisable for at least a majority of the Exercise Shares issuable
upon the exercise of all then outstanding Warrants.

 

“Assignment” shall have the meaning set forth in Section 1A(i)(c) hereof.

 

“Board” shall mean the Company’s Board of Directors.

 

“Business Day” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Charter” shall mean the Company’s Certificate of Incorporation as filed with
the Secretary of State of the State of Delaware, as the same may be from time to
time amended.

 

“Closing Date” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Common Stock” shall mean the common voting stock described in Article Fourth of
the Charter, together with any capital stock into which such common voting stock
shall have been converted, exchanged or reclassified following the date hereof.

 

“Company” shall have the meaning set forth in the preamble to this Warrant.

 

- 10 -

 

 

“Credit Agreement” shall mean the Credit Agreement dated as of July 30, 2014,
among the Company, as Borrower, SWK, as Agent, Sole Lead Arranger and Sole
Bookrunner, and the financial institutions party hereto from time to time, as
Lenders.

 

“Date of Issuance” shall have the meaning set forth in Section 7 hereof.

 

“Exchangeable Property” shall have the meaning set forth in Section 2B hereof.

 

“Exercise Agreement” shall have the meaning set forth in Section 1B hereof.

 

“Exercise Period” shall have the meaning set forth in Section 1A hereof.

 

“Exercise Price” shall have the meaning set forth in the preamble to this
Warrant.

 

“Exercise Shares” shall have the meaning set forth in the preamble to this
Warrant.

 

“Exercise Time” shall have the meaning set forth in Section 1A(i) hereof.

 

“Expiration Date” means [___________]4.

 

“Fair Market Value” means, (a) with respect to a share of Common Stock, (i) if
determined in connection with a Sale of the Company Transaction, the amount
payable in respect of one share of Common Stock upon consummation thereof,
(ii) otherwise, if available, the Market Price thereof, and (iii) otherwise, if
Market Price is not available, the Appraised Value thereof and (b) with respect
to any other property, (i) the fair value thereof determined jointly by the
Company and the Registered Holder, and (ii) if such parties are unable to reach
agreement within ten (10) days, the Appraised Value thereof.

 

“Market Price” means (A) if at any time the Common Stock is listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the average of the closing prices of such security’s sales on all
securities exchanges on which such security may at the time be listed, or, if
there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of each
day, or, if on any day such security is not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 P.M.,
New York time, or, if on any day such security is not quoted in the NASDAQ
System, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar successor organization, in each such case
averaged over a period of thirty (30) days consisting of the day as of which
“Market Price” is being determined and the twenty-nine (29) consecutive Business
Days prior to such day, or (B) if at any time such security is not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the fair value thereof determined jointly by the Company and the
Registered Holder (and if such parties are unable to reach agreement within ten
(10) days, then the Market Price shall be deemed not to be available).

 



 

4 The Expiration Date shall be date six years after the Subsequent Closing Date.

 

- 11 -

 

 

“Net Issue Exercise” shall have the meaning set forth in Section 1A(i)(d)
hereof.

 

“Offer Notice” shall have the meaning set forth in Section 5 hereof.

 

“Organic Change” shall have the meaning set forth in Section 2B hereof.

 

“Person” shall have the meaning ascribed to such term in the Credit Agreement.

 

“Public Offering” shall mean a registered “public offering” of the Company’s
Common Stock or other equity under the Securities Act.

 

“Purchaser” shall have the meaning set forth in Section 1A(i)(a) hereof.

 

“Purchase Rights” shall have the meaning set forth in Section 5 hereof.

 

“Registered Holder” shall have the meaning set forth in the preamble to this
Warrant.

 

“Sale of the Company Transaction” shall mean any transaction in which the
Company’s shareholders immediately prior to such transaction (or series of
related transactions) no longer hold at least a majority of the Company’s Common
Stock after the consummation of such transaction.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated thereunder as in
effect at the relevant time.

 

“Stock Equivalent” means any security, option, warrant, right or claim
exercisable into, exchangeable for, convertible to or redeemable for shares of
Common Stock or the economic equivalent value of shares of Common Stock
(including, by way of illustration, preferred stock and stock appreciation
rights), provided however, that the term Stock Equivalent shall not include any
award granted pursuant to an equity incentive plan duly adopted by the Board of
Directors of the Company, whether such award was granted before, or is granted
after, the Date of Issuance, or any options, warrants or convertible securities,
or shares of capital stock issued upon the exercise or conversion of any such
options, warrants or convertible securities, that are outstanding prior to the
Date of Issuance.

 

“SWK” shall have the meaning set forth in the preamble to this Warrant.

 

“Warrants” shall mean this Warrant and all warrants issued upon replacement or
transfer of this Warrant in accordance with the terms of this Warrant and all
warrants issued upon exchange for different denominations hereof in accordance
with the terms of this Warrant.

 

*       *        *       *        *

 

- 12 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officer under its corporate seal and to be dated
the Date of Issuance hereof.

 

  RESPONSE GENETICS, INC.         By:       Name: Thomas A. Bologna     Title:
Chief Executive Officer

 

[Signature Page to Warrant]

 

 

 

 

Acknowledged, accepted and agreed,

 

SWK funding llc         By:       Name: Winston Black     Title: Managing
Director  

 

[Signature Page to Warrant]

 

 

 

  

EXHIBIT I

 

EXERCISE AGREEMENT

 

To:

 

Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. ____), hereby agrees to subscribe for the purchase of
           shares of the Common Stock covered by such Warrant and makes payment
herewith in full therefor at the price per share provided by such Warrant. This
subscription shall be effective on the date the Company has received this
Exercise Agreement and the other items required under Section 1A(i) of the
Warrant.

 

¨      Check Box for Net Issue Exercise

 

  Signature           Address  

 

Exhibit I to Warrant

 

 

 

 

EXHIBIT II

 

ASSIGNMENT

 

FOR VALUE RECEIVED, ____________________ hereby sells, assigns, and transfers
all of the rights of the undersigned under the attached Warrant (Certificate No.
____) with respect to the number of shares of the Common Stock covered thereby
set forth below, unto:

 

Names of Assignee   Address   No. of Shares                                    
             

 

  Signature       Name:     Title:

 



Exhibit II to Warrant 

 

 

 

